Exhibit 10.1

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

HTH DIAMOND HILLCREST LAND LLC

 

THE MEMBERSHIP INTERESTS OF THE MEMBERS ISSUED UNDER THIS AGREEMENT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR THE SECURITIES ACT OF ANY
STATE OR THE DISTRICT OF COLUMBIA IN RELIANCE ON EXEMPTIONS UNDER THOSE LAWS. 
NO RESALE OF A MEMBERSHIP INTEREST BY A MEMBER IS PERMITTED EXCEPT IN ACCORDANCE
WITH THE PROVISIONS OF THIS AGREEMENT AND ANY APPLICABLE FEDERAL OR STATE
SECURITIES LAWS, AND ANY VIOLATION OF SUCH PROVISIONS COULD EXPOSE THE SELLING
MEMBER AND THE COMPANY TO LIABILITY.

 

DATED AS OF JULY 31, 2018

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1. DEFINITIONS

1

 

 

 

1.1

Definitions

1

1.2

Rules of Construction

11

 

 

 

SECTION 2. THE LIMITED LIABILITY COMPANY

12

 

 

 

2.1

Formation

12

2.2

Purpose

12

2.3

No Partnership Intended for Nontax Purposes

12

2.4

Term

12

2.5

Registered Office and Agent

12

2.6

Defects as to Formalities

12

2.7

Title to Property

13

2.8

Principal Office

13

2.9

Foreign Qualification

13

2.10

Subsidiaries

13

 

 

 

SECTION 3. NAMES, ADDRESSES, MEMBERSHIP INTERESTS, AND CAPITAL CONTRIBUTIONS OF
MEMBERS

13

 

 

 

3.1

Names and Addresses

13

3.2

Membership Interests

13

3.3

Initial Capital Contributions

13

3.4

Additional Funding Requirement

13

3.5

Adjustments to Percentage Interests

15

3.6

Company Loans

16

3.7

Establishment of Capital Accounts

16

3.8

Transfers of Interests in the Company

17

3.9

Capital of the Company

18

3.10

Limited Liability of Members

18

3.11

Guaranties

18

 

 

 

SECTION 4. MANAGEMENT

18

 

 

 

4.1

Management by the Investment Committee

18

4.2

Books and Records

23

4.3

Reporting Requirements

23

4.4

Tax Matters Partner; Tax Returns

23

4.5

Conduct of the Company

24

 

i

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

4.6

Member Defaults

24

4.7

Regulatory Events

24

 

 

 

SECTION 5. REPRESENTATIONS, WARRANTIES AND COVENANTS

25

 

 

 

5.1

Representations, Warranties and Covenants by the Members

25

5.2

Additional Representations, Warranties and Covenants

25

 

 

 

SECTION 6. PROFIT AND LOSS

27

 

 

 

6.1

Allocations of Profits and Losses

27

6.2

Limitation on Loss Allocation

27

6.3

Special Allocations

27

6.4

Tax Allocations

28

 

 

 

SECTION 7. DISTRIBUTIONS

28

 

 

 

7.1

Distributable Cash

28

7.2

Amounts Withheld

28

7.3

Limitations on Distributions

29

7.4

Characterization of Certain Distributions

29

7.5

Liquidation

29

7.6

Repayment of Member Loans

29

 

 

 

SECTION 8. ADDITIONAL AND SUBSTITUTE MEMBERS

29

 

 

 

8.1

Admission

29

8.2

Acceptance of Prior Acts

30

 

 

 

SECTION 9. TRANSFERS OF INTERESTS

30

 

 

 

9.1

Restriction on Transfers

30

9.2

Permitted Transfers

31

9.3

Right of First Offer

31

9.4

Tag-Along Rights

34

9.5

Purchase Option/Obligation

35

9.6

Rights and Obligations of Assignees and Assignors

36

9.7

Acceptance of Assignee as Substitute Member

37

9.8

Distributions and Allocations Regarding Transferred Interests

37

9.9

Section 754 Election

37

 

 

 

SECTION 10. EXCULPATION AND INDEMNIFICATION

37

 

 

 

10.1

Liability

37

10.2

Indemnity

38

10.3

Insurance

38

 

ii

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

SECTION 11. DISSOLUTION AND WINDING UP

38

 

 

 

11.1

Covenant Not to Withdraw or Cause Dissolution

38

11.2

Dissolution Events

39

11.3

Winding Up

39

11.4

Compliance with Regulations; Deficit Capital Accounts

40

11.5

Notice of Dissolution

40

11.6

Filing of Certificate of Cancellation

40

11.7

Return of Contributions Non-Recourse to Other Members

40

 

 

 

SECTION 12. CONFLICT OF INTEREST; COMPETITION

41

 

 

 

12.1

Rights of Members to Engage in Separate Activities

41

12.2

Other Self Interest

41

 

 

 

SECTION 13. BUY-SELL PROCEDURES

41

 

 

 

13.1

Buy-Sell

41

 

 

 

SECTION 14. GENERAL CONTRACT PROVISIONS

44

 

 

 

14.1

Governing Law

44

14.2

Savings Clause

44

14.3

Attorney Fees and Costs

44

14.4

Counterparts

44

14.5

Successors and Assigns

44

14.6

Notices

44

14.7

Rights and Remedies Cumulative

45

14.8

Waivers

45

14.9

Amendments

45

14.10

Entire Agreement

46

14.11

No Third Party Beneficiary

46

14.12

Further Assurances

46

14.13

Partition

46

14.14

Maintenance as a Separate Entity

46

14.15

Arbitration

46

 

EXHIBITS

 

Exhibit A

-

Form of Assignment and Assumption Agreement

Exhibit b

-

Form of Member Loan Note

Exhibit C

-

Appraisal Procedures

 

iii

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

Schedule A

-

Description of the Property

Schedule 3.1

-

Names and Addresses of Members

Schedule 3.3

-

Initial Capital Contributions and Percentage Interests

 

iv

--------------------------------------------------------------------------------


 

LIMITED LIABILITY COMPANY AGREEMENT
OF

 

HTH DIAMOND HILLCREST LAND LLC

 

This LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”) is made and entered
into as of July 31, 2018 (the “Effective Date”), by and between the Members
hereinafter described.

 

SECTION 1.  DEFINITIONS

 

1.1                               Definitions.  As used in this Agreement, the
following terms have the meanings set forth below:

 

“AAA” shall have the meaning set forth in Section 14.15(a)(ii).

 

“Acquiring Offeree Members” shall have the meaning set forth in Section 9.3(b).

 

“Act” shall mean the Texas Limited Liability Company Law, which is part of the
TBOC, as it may be amended, modified or supplemented from time to time.

 

“Additional Funding Requirement” shall have the meaning set forth in
Section 3.4(b).

 

“Additional Member(s)” shall mean a Member, other than a Substitute Member, who
has acquired a Membership Interest from the Company.

 

“Adjusted Deficit(s)” shall mean, with respect to any Member, the deficit
balance, if any, in such Member’s Capital Account as of the end of the relevant
Fiscal Year, after giving effect to the following adjustments:

 

(a)                                the Capital Account shall be increased by any
amounts that such Member is obligated to restore pursuant to any provision of
this Agreement or is deemed to be obligated to restore pursuant to the
next-to-the-last sentence of Regulations Section 1.704-2(g)(1) and of Regulation
Section 1.704-2(i)(5); and

 

(b)                                the Capital Account shall be decreased by the
items described in Sections 1.704-l(b)(2)(ii)(d)(4), 1.704-l(b)(2)(ii)(d)(5) and
1.704-1(b)(2)(ii)(d)(6) of the Regulations.

 

The foregoing definition of Adjusted Deficit is intended to comply with the
provisions of Section 1.704-l(b)(2)(ii)(d) of the Regulations and shall be
interpreted consistently therewith.

 

“Adjustment Event” shall mean the exercise by a Contributing Member of an
election pursuant to Section 3.4(b)(i), including in connection with the
conversion of a Member Loan under Section 3.4(b)(ii).

 

“Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with such Person.  For purposes of
this Agreement, “control” means the possession

 

--------------------------------------------------------------------------------


 

directly or indirectly of the power to direct the management of such Person
(whether through ownership of voting securities, by contract or otherwise), and
“controlled” and “controlling” shall have meanings correlative with the
foregoing.

 

“Agreement” shall mean this Limited Liability Company Agreement as originally
executed and as amended or restated from time to time.

 

“Appointing Party” shall have the meaning set forth in Section 4.1(d).

 

“Bankruptcy” shall mean, with respect to the affected party, (i) the entry of an
Order for Relief under the Bankruptcy Code, (ii) the admission by such party of
its inability to pay its debts as they mature, (iii) the making by it of an
assignment for the benefit of creditors, (iv) the filing by it of a petition in
bankruptcy or a petition for relief under the Bankruptcy Code or any other
applicable federal or state bankruptcy or insolvency statute or any similar law,
(v) the expiration of thirty (30) days after the filing of an involuntary
petition under the Bankruptcy Code, an application for the appointment of a
receiver for the assets of such party, or an involuntary petition seeking
liquidation, reorganization, arrangement or readjustment of its debts under any
other federal or state insolvency law, provided that the same shall not have
been vacated, set aside or stayed within such thirty (30)-day period or (vi) the
imposition of a judicial or statutory lien on all or a substantial part of its
assets unless such lien is discharged or vacated or the enforcement thereof
stayed within thirty (30) days after its effective date.

 

“Bankruptcy Code” shall mean any chapter of the United States Bankruptcy Code
(as now or in the future amended).

 

“BHCA” shall mean the U.S. Bank Holding Company Act of 1956, as the same may be
amended from time to time.

 

“Bonus Capital” shall mean, with respect to any Member at any time, the amount
by which the aggregate Capital Contributions (including Capital Advances treated
as Capital Contributions pursuant to Section 3.4(b)(i)) made by such Member
pursuant to Section 3.4 exceed such Member’s Maximum Amount.

 

“Book Basis” means, with respect to any asset, the asset’s adjusted basis for
federal income tax purposes; provided, however, (a) if property is contributed
to the Company, the initial Book Basis of such Property will equal its fair
market value on the date of contribution, and (b) if the Capital Accounts of the
Company are adjusted pursuant to Regulation Section 1.704-1(b) to reflect the
fair market value of any Company assets, the Book Basis of such assets will be
adjusted to equal its respective fair market value as of the time of such
adjustment in accordance with such Regulation.  The Book Basis of all assets
will be further adjusted thereafter by depreciation or amortization as provided
in Regulation Section 1.704-1(b)(2)(iv)(g).

 

“Business Day” shall mean any day, other than Saturday, Sunday or a day on which
national banks are authorized or required to be closed in Dallas, Texas.

 

“Buy-Sell Deposit Amount” shall have the meaning set forth in
Section 13.1(c)(iii).

 

“Buy-Sell Notice” shall have the meaning set forth in Section 13.1(a).

 

2

--------------------------------------------------------------------------------


 

“Buy-Sell Price” shall have the meaning set forth in Section 13.1(a).

 

“Capital Account(s)” shall have the meaning set forth in Section 3.7.

 

“Capital Advance” shall have the meaning set forth in Section 3.4(b).

 

“Capital Call” shall mean any written notice from the Investment Committee to
the Members delivered in accordance with Section 3.4(a) requesting a
contribution in cash of capital to the Company, which notice must state the
total amount of the contributions required to be made and the amount to be
funded by each Member.

 

“Capital Contribution” shall mean, except as otherwise provided herein, any
contribution of cash or cash equivalent for such value as the Investment
Committee determines in good faith which a Member contributes to the Company as
a member in accordance with, and subject to, the terms of this Agreement
(excluding the amount of any Member Loan advanced by any Member).

 

“Certificate” shall mean the Certificate of Formation of the Company as filed
with the Secretary of State of Texas, as the same may be amended or restated
from time to time.

 

“Claimant” shall have the meaning set forth in Section 14.15(b).

 

“Closing Period” shall have the meaning set forth in Section 9.3(d).

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, or
corresponding provisions of subsequent superseding federal revenue laws.

 

“Committee Representative” shall mean each individual appointed from time to
time by any Appointing Party pursuant to Section 4.1(d), and “Committee
Representatives” shall mean all of such individuals, collectively.

 

“Company” shall mean HTH Diamond Hillcrest Land LLC, as identified in the
Certificate.

 

“Company Group” shall have the meaning set forth in Section 4.1(c).

 

“Company Loans” shall mean all loans made by Members to the Company pursuant to
Section 3.6.

 

“Company Minimum Gain” shall mean the same as “partnership minimum gain” as set
forth in Section 1.704-2(b)(2) and 1.704-2(d) of the Regulations.

 

“Company Property” shall mean collectively, all right, title and interest of the
Company in and to the Property and all other assets (real, personal, tangible or
intangible) owned by the Company including, without limitation, the Company’s
ownership interests in any Subsidiary and any other contract or agreement.

 

“Contributing Member” shall have the meaning set forth in Section 3.4(b).

 

“Contribution Period” shall have the meaning set forth in Section 3.4(b).

 

3

--------------------------------------------------------------------------------


 

“Covered Person” shall have the meaning set forth in Section 10.1(c).

 

“Debtor Member” means any Member that is a borrower under a Member Loan, for so
long as that Member Loan remains outstanding.

 

“Defaulting Member” shall have the meaning set forth in Section 9.5(a).

 

“Depreciation” shall mean for each Fiscal Year an amount equal to the
depreciation, amortization or other cost-recovery deduction allowable with
respect to an asset for such Fiscal Year, except that if the Gross Asset Value
of any asset differs from its adjusted basis for federal income tax purposes at
the beginning of such Fiscal Year, Depreciation shall be an amount that bears
the same ratio to such beginning Gross Asset Value as the federal income tax
depreciation, amortization or other cost-recovery deduction for such Fiscal Year
bears to such beginning adjusted tax basis; provided, however, that if the
adjusted basis for federal income tax purposes of an asset at the beginning of
such Fiscal Year is zero, depreciation shall be determined with reference to
such beginning Gross Asset Value using any reasonable method approved by all of
the Members.

 

“Diamond Group” shall mean an Affiliate of Gerald J. Ford, together with its
successors by merger, consolidation or transfer of all or substantially all of
its assets.

 

“Diamond Member” shall mean Diamond Ground, LLC, a Texas limited liability
company, together with its permitted successors and assigns.

 

“Dilution Factor” shall mean one and one-half (1.5).

 

“Disposition Transaction” shall have the meaning set forth in Section 9.3.

 

“Dissociated Member” shall mean a Member which is the subject of a Bankruptcy,
or with respect to which any other event occurs which under the Act causes such
Member to cease to be a Member of the Company.

 

“Dissolution Event(s)” shall mean any of the events identified in Section 11.2.

 

“Distributable Cash” for any period shall mean the sum of: (i) (X) the gross
cash proceeds from the Company from operations less (Y) the portion thereof used
to pay all Company expenses and debt service payments (other than Company
Loans), to establish or maintain a reserve for payment of anticipated expenses,
the amount of which reserve shall be determined by the  Investment Committee in
its discretion, and for capital improvements, replacements, and contingencies as
determined by the  Investment Committee in its discretion plus (ii) the net cash
proceeds received by the Company, after payment of, or provision for, all
Company debts (other than Company Loans), obligations and reserves required or
incurred or established, as determined by the  Investment Committee in its
discretion in connection with, the receipt by the Company of such proceeds, and
all expenses incurred by the Company in connection with the transaction giving
rise to such proceeds, including, without limitation, from any of the following
events: (A) any sale or other disposition of all or any part of the Company
Property, (B) any loan secured by all or any part of the assets of the Company,
(C) the refinancing of Company Indebtedness, (D) the condemnation of all or any
part of the Company Property, or (E) any unapplied insurance recovery

 

4

--------------------------------------------------------------------------------


 

relating to the Company Property.  Distributable Cash shall not be reduced by
depreciation, amortization, cost recovery deductions, or similar allowances, but
shall be increased by any reductions of reserves previously established as
described above.  Furthermore, except as otherwise approved in writing by all of
the Members or in connection with a final liquidating distribution,
Distributable Cash shall not include Capital Contributions made by the Members.

 

“Economic Rights” shall mean a Member’s rights to allocations and distributions,
if any, pursuant to the Act, the Certificate and this Agreement, but shall not
include any Management Rights.

 

“Effective Date” shall have the meaning set forth in the Preamble.

 

“Encumber” or “Encumbrance” shall mean, as a noun, any voluntary or involuntary
lien or encumbrance on a Member’s interest, including without limitation,
judicial attachments, judgment liens, any liens arising out of a decree, order
or judgment of any court, any lien arising in connection with taxes claimed due
by any governmental unit, and any lien arising under federal or state bankruptcy
laws, and as a verb, the act or voluntarily or involuntarily encumbering or
permitting any such lien or encumbrance.

 

“Entity” shall mean any general partnership, limited partnership, limited
liability company, corporation, joint venture, trust, business trust,
cooperative or association or any foreign trust or foreign business
organization.

 

“Fiscal Year(s)” shall mean the fiscal year of the Company and shall be the same
as its taxable year, which shall be the period beginning on January 1 of a given
year (other than the year of formation of the Company, for which the beginning
shall be on the date of such formation) and ending on December 31, unless
otherwise required by the Code.  Each Fiscal Year shall commence on the day
immediately following the last day of the immediately preceding Fiscal Year.

 

“Funded Amount” shall have the meaning set forth in Section 3.4(a)(ii).

 

“Funding Member” shall have the meaning set forth in Section 3.4(a)(ii).

 

“Funder Funded Amount” shall have the meaning set forth in Section 3.4(a)(ii).

 

“HTH Group” shall mean Hilltop Holdings, Inc., a Maryland corporation, together
with its successors by merger, consolidation or transfer of all or substantially
all of its assets.

 

“HTH Member” shall mean Hilltop Investments I LLC, a Delaware limited liability
company, together with its permitted successors and assigns.

 

“Guaranty” means any guaranty, indemnity or other assurance of payment, directly
or indirectly, provided by any Person in any manner or form by virtue of which
such Person becomes primarily, secondarily, contingently or otherwise liable for
another Person’s obligations, including by acting as an account party on, or
becoming obligated to reimburse amounts drawn under, any letter of credit
obtained for such other Person.

 

5

--------------------------------------------------------------------------------


 

“Indebtedness” shall include with respect to any Person (i) all indebtedness
(whether secured or unsecured) of such Person for borrowed money or for the
deferred purchase price of property, goods or services, including reimbursement,
and all other obligations contingent or otherwise of such Person with respect to
surety bonds, letters of credit and bankers’ acceptances, whether or not
matured, and hedges and other derivative contracts and financial instruments,
(ii) all obligations of such Person evidenced by notes, bonds, derivatives, loan
agreements, reimbursement agreements or similar instruments (including senior,
mezzanine and junior borrowings, which may provide the lender with a
participation in profits), (iii) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (iv) all capital lease obligations of such Person,
(v) all indebtedness referred to in clause (i), (ii), (iii), or (iv) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any lien upon or in property
(including accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness,
and (vi) all Indebtedness of others guaranteed by such Person or for which such
Person has otherwise assumed responsibility on, before or after the date such
Indebtedness is incurred.

 

“Indemnified Losses” shall have the meaning set forth in Section 10.2(a).

 

“Indemnified Person” shall have the meaning set forth in Section 10.2(a).

 

“Initial Contribution Amount” shall mean, with respect to each Member, the
aggregate amount to be contributed to the Company by such Initial Member
pursuant to Section 3.3.

 

“Initial Member(s)” shall mean the HTH Member and the Diamond Member.

 

“Lender Member” means any Member that has made a Member Loan, for as long as
that Member Loan remains outstanding.

 

“Liquidating Trustee” shall have the meaning set forth in Section 11.3(a).

 

“List” shall mean the Specially Designated Nationals and Blocked Persons List
maintained by the Office of Foreign Assets Control, Department of the Treasury,
and/or on any other similar list maintained by the Office of Foreign Assets
Control pursuant to any authorizing statute, executive order or regulation.

 

“Loan Guaranty” means any Guaranty approved by the Members and provided under,
in respect of or in connection with, any Indebtedness of the Company or any
Subsidiary, including, without limitation, any Guaranty provided in respect of
principal, interest, taxes, the environment, “bad boy” non-recourse carveouts or
obligations of the Company or any Subsidiary in connection with any Indebtedness
of the Company or any Subsidiary.

 

“Management Right(s)” shall mean the right of a Member to participate in the
management of the Company pursuant to the terms of this Agreement, including the
rights to information and to participate in approvals of the Members and the
rights of any Member to appoint Committee Representatives pursuant to the terms
hereof.

 

6

--------------------------------------------------------------------------------


 

“Maximum Amount” shall mean, with respect to any Member at any time, an amount
equal to the total Capital Contributions which are required to have been made by
such Member at that time in connection with all Capital Calls made by the
Investment Committee pursuant to Section 3.4(a).

 

“Members” or “Member” shall mean each of the Persons who executes a counterpart
of this Agreement as an Initial Member and each of the Persons who may hereafter
become an Additional Member or a Substitute Member.

 

“Member Loan” shall have the meaning set forth in Section 3.4(b)(ii).

 

“Member Loan Rate” shall mean a rate of interest equal to 15% per annum,
compounded monthly; provided, however, that in no event shall the rate of
interest exceed the maximum rate of interest permitted by applicable law.

 

“Member Non-Recourse Debt” shall have the meaning set forth in
Section 1.704-2(b)(4) of the Regulations for “partner nonrecourse debt.”

 

“Member Non-Recourse Debt Minimum Gain” shall mean an amount, with respect to
each Member Nonrecourse Debt, equal to the Company Minimum Gain that would
result if such Member Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Section 1.704-2(i)(3) of the Regulations.

 

“Member Non-Recourse Deductions” shall have the meaning set forth in Sections
1.704-2(i)(1) and 1.704-2(i)(2) of the Regulations for “partner nonrecourse
deductions.”

 

“Membership Interest(s)” shall have the meaning set forth in Section 3.2.

 

“Necessary Expenditures” shall mean all costs, expenditures or amounts that are
necessary or advisable, in the good faith opinion of the Investment Committee,
to preserve, protect or maintain the interest of the Company or any of its
Subsidiaries in the Property or any other assets of the Company or any of its
Subsidiaries, including, without limitation, (i)  costs of restoring the
Property after a casualty or condemnation thereof, (ii) any amounts required to
be expended by the Company or any of its Subsidiaries in order to comply with
legal requirements or with any contractual obligations of the Company or any of
its Subsidiaries, (iii) payments due in respect of any Indebtedness of the
Company or any of its Subsidiaries, (iv) any amounts required to pay any
uncontrollable expenses, including any real estate taxes, operating deficits,
insurance premiums, utility costs, marketing costs, fees payable under any
property management agreement, leasing agreement and/or any sales agency
agreement, and (v) any amounts required to reimburse a Member (or its Affiliate)
for amounts funded by such Member (or its Affiliate) in respect of any Loan
Guaranty.

 

“Non-Contributing Member” shall have the meaning set forth in Section 3.4(b).

 

“Nonrecourse Liability” shall have the meaning set forth in
Section 1.704-2(b)(3) of the Regulations.

 

“Offer Notice” shall have the meaning set forth in Section 9.3(a).

 

7

--------------------------------------------------------------------------------


 

“Offer Notice Parameters” shall have the meaning set forth in Section 9.3(a).

 

“Offer Parameters Disposition Transaction” shall have the meaning set forth in
Section 9.3(c).

 

“Offeree Member” shall have the meaning set forth in Section 9.3(a).

 

“Offering Member” shall have the meaning set forth in Section 9.3(a).

 

“Percentage Interests” shall mean, with respect to each Member, an amount equal
to a fraction, the numerator of which is the aggregate amount of Capital
Contributions then or theretofore made or deemed made to the Company by such
Member, and the denominator of which is the aggregate amount of Capital
Contributions then or theretofore made or deemed made to the Company by all of
the Members, as the same may be adjusted from time to time pursuant to the terms
of this Agreement.  Following the initial Capital Contributions of the Members
pursuant to Section 3.3, the initial Percentage Interests for each Member shall
be as set forth in Schedule 3.3.

 

“Permitted Transfer” shall mean any Transfer described in Section 9.2.

 

“Permitted Transferee” shall mean (i) a general or limited partnership,
corporation or limited liability company that is an affiliate of the HTH Group
or Diamond Group, as applicable; (ii) a trust of which the beneficiaries are
members of the immediate family of Gerald J. Ford and (iii) any Person 100%
owned by one or more of the Persons described in clauses (i) and (ii) of this
definition.

 

“Person(s)” shall mean any individual or Entity, and the heirs, executors,
administrators, legal representatives, successors and assigns of such “Person”
where the context so permits.

 

“Profit(s)” and “Loss(es)” shall mean, for each Fiscal Year, an amount equal to
the Company’s taxable income or loss for such Fiscal Year, determined in
accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss or deduction required to be stated separately pursuant to Code
Section 703(a)(l) shall be included in taxable income or loss), with the
following adjustments:

 

(a)                                any income of the Company that is exempt from
federal income tax and not otherwise taken into account in computing Profits or
Losses pursuant to this paragraph shall be added to such taxable income or loss;

 

(b)                                any expenditures of the Company described in
Code Section 705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures
pursuant to Regulations Section 1.704-l(b)(2)(iv)(i), and not otherwise taken
into account in computing Profits or Losses pursuant to this paragraph shall be
subtracted from such taxable income or loss;

 

(c)                                 gain or loss resulting from any disposition
of Company Property with respect to which gain or loss is recognized for federal
income tax purposes shall be computed by reference to the Book Basis of the
Company Property disposed of, notwithstanding that the adjusted tax basis of
such Property differs from its Book Basis;

 

8

--------------------------------------------------------------------------------


 

(d)                                in lieu of the depreciation, amortization and
other cost recovery deductions taken into account in computing such taxable
income or loss, there shall be taken into account Depreciation for such Fiscal
Year, computed in accordance with the definition thereof; and

 

(e)                                 Profits and Losses of the Company shall be
computed without regard to the amount of any items of gross income, gain, loss
or deduction that are specially allocated pursuant to Section 6.3.

 

“Property” shall have mean that certain real property described on Schedule A
hereto.

 

“Proposed Purchaser” shall mean any Person to which the Member desires to sell
all or any part of its Membership Interest that is not a Permitted Transferee.

 

“Proposed Price” shall have the meaning set forth in Section 9.3(a).

 

“Proposed Terms” shall have the meaning set forth in Section 9.3(a).

 

“Purchase Agreement” shall mean that certain Purchase and Sale Agreement
relating to the Property.

 

“Purchase Notice” shall have the meaning set forth in Section 9.5(a).

 

“Purchase Price” shall have the meaning set forth in Section 9.5(b).

 

“Regulations” shall mean temporary and final regulations promulgated under the
Code in effect as of the date of filing the Certificate and the corresponding
sections of any regulations subsequently issued that amend or supersede such
regulations.

 

“Regulatory Authorities” means the Board of Governors of the Federal Reserve
System, the Federal Deposit Insurance Corporation, the Office of the Comptroller
of the Currency, and any other banking authority in the United States, the
Commodity Futures Trading Commission and the Securities and Exchange Commission.

 

“Regulatory Event” means (i) such time as the HTH Member or its Affiliates lease
less than 20% of the aggregate rentable square footage in the building to be
constructed on the Property or (ii) a violation of the Volcker Rule in the
written opinion of legal counsel.

 

“Regulatory Event Notice” has the meaning ascribed to it in Section 4.7(a).

 

“Reimbursable Amount” shall have the meaning set forth in Section 3.4(a)(ii).

 

“Reimbursement Percentage” shall mean, with respect to any Member:

 

(i)                                     with respect to any liability under a
Loan Guaranty caused solely by an action of such Member, 100%;

 

(ii)                                  with respect to any liability under a Loan
Guaranty caused by an action (a) to which such Member consented, (b) in which
such Member participated, (c) of which such Member was

 

9

--------------------------------------------------------------------------------


 

notified in advance but failed to object or (d) that is not attributable to the
action of a particular Member (e.g. an environmental condition), such Member’s
Percentage Interest; and

 

(iii)                               with respect to any liability directly
attributable to an action of the Member (a) to which such Member did not
consent, (b) in which such Member did not participate and (c) of which such
Member had no advance knowledge (or if such Member did have advance knowledge,
to which such Member objected in writing), 0%.

 

“Reply Notice” shall have the meaning set forth in Section 13.1(b).

 

“Required Committee Approval” shall mean the affirmative vote of over a majority
of the Committee Representatives.

 

“Required Reimbursement Amount” shall have the meaning set forth in
Section 3.4(a)(ii).

 

“Responding Member” shall have the meaning set forth in Section 13.1(a).

 

“Response Notice” shall have the meaning set forth in Section 9.3(b).

 

“Response Period” shall have the meaning set forth in Section 9.3(b).

 

“ROFO Percentage” shall have the meaning set forth in Section 9.3(b).

 

“Sale Period” shall have the meaning set forth in Section 9.3(c).

 

“Default” shall mean (i) if there is any Bankruptcy of the Member, (ii) if the
Member fails to make any payment required by Section 3.4(a)(ii) or (iii) if the
Member defaults under Section 13.1.

 

“Stated Amount” shall have the meaning set forth in Section 13.1(a).

 

“Subsidiaries” means any subsidiary that may be formed by the Company in
accordance with this Agreement, each of which shall be wholly owned by the
Company, including, for the avoidance of doubt, Property Owner.  “Subsidiary”
means any one of the foregoing.

 

“Subject Interest” shall have the meaning set forth in Section 9.3.

 

“Substitute Member” shall mean an Assignee who has been admitted to all of the
rights of membership in the Company.

 

“Tag-Along Interest” shall have the meaning set forth in Section 9.4(a).

 

“Tag-Along Notice” shall have the meaning set forth in Section 9.4(a).

 

“Tag-Along Price” shall have the meaning set forth in Section 9.4(b).

 

“Tax Matters Partner” shall mean the Person appointed pursuant to Section 4.4.

 

10

--------------------------------------------------------------------------------


 

“TBOC” shall mean the Texas Business Organization Code, as amended, supplemented
or modified from time to time.

 

“Transfer” shall mean, as a noun, any voluntary or involuntary transfer, sale,
assignment, substitution, exchange or other disposition whether by operation of
law or otherwise and, as a verb, to, voluntarily or involuntary, transfer, sell,
assign, substitute, exchange or dispose of, whether by operation of law or
otherwise.

 

“Triggering Member” shall have the meaning set forth in Section 13.1(a).

 

“Total Distributions” shall mean, at any time, the total amount of Distributable
Cash distributed or deemed distributed to all of the Members pursuant to
Section 7.1, but excluding, for the avoidance of doubt, any amount distributed
to the Members in respect of Company Loans.

 

“Unadjusted Member” shall mean, at any time adjustments are made to Percentage
Interests pursuant to Section 3.5(a), any Member which has (x) contributed to
the Company the entire amount of such Member’s Maximum Amount, and (y) has not
made Capital Contributions to the Company which constitute Bonus Capital.

 

“Unfunded Amount” shall have the meaning set forth in Section 3.4(a).

 

“Volcker Rule” means Section 13 of the United States Bank Holding Company Act of
1956, as amended (as added by Section 619 of The Dodd-Frank Wall Street Reform
and Consumer Protection Act of 2010), or any successor statute.

 

1.2                               Rules of Construction.  (a)  References to
numbered or lettered sections and subsections refer to sections and subsections
of this Agreement unless otherwise expressly stated.  The words “herein,”
“hereof,” “hereunder,” “hereby,” “this Agreement” and other similar references
shall be construed to mean and include this Agreement, including all exhibits
and schedules hereto and all amendments and supplements hereto, unless the
context shall clearly indicate or require otherwise.  Common nouns and pronouns
shall be deemed to refer to the masculine, feminine, neuter, singular and
plural, as the identity of the Person may in the context require.  Any reference
to statutes or laws shall include all amendments, modifications or replacements
of the specific sections and provisions concerned.  Unless expressly stated
otherwise, the word “including” in this Agreement shall be deemed to be followed
by the words “without limitation.”

 

(b)                                 This Agreement is not subject to the
principle of construing its meaning against the party that drafted it.  The
parties agree that there shall be a conclusive presumption that the Agreement
was drafted by each party to an equal degree, and each Member acknowledges that
it was represented by its own counsel in connection with its negotiation and
drafting.  Wherever in this Agreement a Member is permitted or required to make
a decision or determination or take an action in its “discretion” or its
“judgment,” that means such Member may take that decision in its “sole
discretion” or “sole judgment” unless otherwise specifically provided herein. 
Wherever in this Agreement a Member is empowered to take or make a decision,
direction, consent, vote, determination, election, action or approval, such
Member is entitled to consider, favor and further only such interests and
factors as it desires, including its own interests, and has no duty or
obligation to consider, favor or further any interest of the Company or the
other Members.

 

11

--------------------------------------------------------------------------------


 

Wherever in this Agreement a Member is to act in its “discretion”, “in good
faith” or under another express standard, such Member may act under that express
standard and is not, and will not be, subject to any other or different standard
arising from this Agreement or any other agreement contemplated herein or by
relevant provision of law or in equity or otherwise.

 

SECTION 2.  THE LIMITED LIABILITY COMPANY

 

2.1                               Formation.  The name of the Company is set
forth on the cover page of this Agreement.  The execution and filing of the
Certificate on June 25, 2018 created the Company under the Act.  The Company has
been organized upon the terms and conditions set forth in this Agreement and
pursuant to the Act.  The rights and obligations of the Company and its Members
shall be as provided in the Act except as otherwise expressly provided in this
Agreement.

 

2.2                               Purpose.  The purpose of the Company is to
enter into the Purchase Agreement and to acquire, own, operate, manage, lease,
maintain, finance, market, sell and otherwise deal with the Property.  The
Company may engage in any and all activities necessary, desirable or incidental
to the accomplishment of the foregoing.  In connection therewith, the Company
may acquire, own, hold, manage, finance, mortgage, pledge, lease and assign any
assets, enter into such acquisition agreements, leases, assignments, financing
agreements, security agreements and other instruments and agreements of any
kind, enter into partnerships, limited partnerships, limited liability companies
and joint ventures, and do any and all other acts and things that may be
necessary or useful for the conduct of its business or the winding up thereof. 
Notwithstanding anything herein to the contrary, nothing set forth herein shall
be construed as authorizing the Company to possess any purpose or power, or to
do any act or thing, forbidden by law to a limited liability company organized
under the laws of the State of Texas.

 

2.3                               No Partnership Intended for Nontax Purposes. 
Except for purposes of the Code, the Members do not intend by execution of this
Agreement to be, as among themselves, partners or any other venture or Person
other than a limited liability company.  Notwithstanding the foregoing, the
Members and the Company shall elect to be taxed as a partnership under
applicable federal, state and local tax laws and regulations.

 

2.4                               Term.  The Company commenced on the filing of
the Certificate and shall continue in existence until the winding up and
liquidation of the Company and its business following a Dissolution Event.

 

2.5                               Registered Office and Agent.  The registered
office of the Company shall be located in the State of Texas at the location
designated in the Certificate or at such other location as may be approved from
time to time by an Officer upon the filing of any notices required by law.  The
initial registered agent shall be the Person designated in the Certificate.  The
registered agent shall have a business office identical with such registered
office.

 

2.6                               Defects as to Formalities.  A failure to
observe any formalities or requirements of this Agreement, the Certificate or
the Act shall not be grounds for imposing personal liability on the Members for
liabilities or obligations of the Company.

 

12

--------------------------------------------------------------------------------


 

2.7                               Title to Property.  All Company Property shall
be owned, directly or indirectly, by the Company and no Member shall have any
ownership interest in Company Property in a Member’s individual name or right.

 

2.8                               Principal Office.  The initial principal
office of the Company in the United States shall be at c/o Hilltop Holdings
Inc., 2323 Victory Avenue, Suite 1400, Dallas, Texas 75219 or at such other
place as may be approved from time to time by an Officer, which need not be in
the State of Texas.

 

2.9                               Foreign Qualification.  Prior to the Company’s
conducting business in any jurisdiction other than the State of Texas, the
Company shall comply with all requirements necessary to qualify the Company as a
foreign limited liability company in each jurisdiction in which the character of
its business requires it to be qualified.  An Officer shall execute,
acknowledge, swear to, and deliver all certificates and other instruments that
are necessary or appropriate to qualify, continue, and terminate the Company as
a foreign limited liability company in each jurisdiction in which the character
of its business requires it to be qualified.

 

2.10                        Subsidiaries.  The Company may form, directly or
indirectly, one or more Subsidiaries to hold title to all or part of any Company
Property.  Any and all references herein to the Company or any Member causing or
directing any action on behalf of a Subsidiary shall be deemed to refer to the
Company causing (or such Member causing the Company to cause), in its capacity
as a direct or indirect partner, member or stockholder of such Subsidiaries,
such action to be taken for and on behalf of such Subsidiary.

 

SECTION 3.  NAMES, ADDRESSES, MEMBERSHIP
INTERESTS, AND CAPITAL CONTRIBUTIONS OF MEMBERS

 

3.1                               Names and Addresses.  The name and address of
each Initial Member are set forth in Schedule 3.1.

 

3.2                               Membership Interests.  The “Membership
Interest” of a Member is all of the Member’s rights and interests under this
Agreement and all other rights and interests of a member of a limited liability
company as set forth in the Act (subject to the terms of this Agreement),
including the Member’s right to receive distributions under Section 7.1 and the
Member’s Management Rights.

 

3.3                               Initial Capital Contributions.  As of the
Effective Date, the Members have funded Capital Contributions to the Company in
the amounts set forth on Schedule 3.3 attached hereto.

 

3.4                               Additional Funding Requirement.

 

(a)                                 (i)  The Members shall have the sole and
exclusive right to make Capital Calls in accordance with this Section 3.4(a). 
The Members may, at any time or times, require all of the Members to make
additional cash capital contributions to the Company that the Members determine,
in good faith, are necessary to fund any Necessary Expenditure in excess of
available, unrestricted cash and to pay such Necessary Expenditure with the
proceeds of such Capital Call.  The Investment Committee shall notify all the
Members in writing (which, for the avoidance of doubt, may be via e-mail) of any
Capital Calls made pursuant to this Section 3.4(a).

 

13

--------------------------------------------------------------------------------


 

(ii)                                  If any Member (or an Affiliate thereof)
(“Funding Member”) funds any amounts (such amounts, the “Funded Amount”) under
any Loan Guaranty, the Funding Member may give written notice of the funding of
such Funded Amount and each of the other Members shall, within five (5) Business
Days after its receipt of such notice, reimburse such Funding Member an amount
equal to (x) such Funded Amount (together with any interest that has accrued
thereon at the Member Loan Rate from the date of such notice) (the “Reimbursable
Amount”) multiplied by (y) such Member’s Reimbursement Percentage (the “Required
Reimbursement Amount”). If any Member timely reimburses the Funding Member the
Required Reimbursement Amount as provided in the immediately preceding sentence,
(i) the Member shall be deemed to have made a Capital Contribution in an amount
equal to (x) the Reimbursable Amount multiplied by (y) the Member’s Percentage
Interest (each, a “Funder Funded Amount”) and (ii) such Member shall be deemed
to have made a Capital Contribution in an amount equal to the Required
Reimbursement Amount.  If any Member does not timely reimburse the Required
Reimbursement Amount to the Funding Member (such amount not reimbursed, the
“Unfunded Amount”) in accordance with the first sentence of this paragraph,
then, for all purposes of this Agreement, (i) the Company shall be deemed to
have made a Capital Call in the amount of the Reimbursable Amount, (ii) the
Funding Member shall be deemed to have contributed capital to the Company
pursuant to such Capital Call in an amount equal to the Funding Member’s Funded
Amount, (iii) the Funding Member shall be deemed a Contributing Member with
respect to such Capital Call and shall be deemed to have funded a Capital
Advance equal to the Unfunded Amount, (iv) each Member that failed to reimburse
the Unfunded Amount shall be deemed a Non-Contributing Member with respect to
such Capital Call, and (v) the provisions of Section 3.4(b) shall apply to such
deemed Capital Contributions and Capital Advance.

 

(b)                                 Each Member’s pro rata share (based on its
Percentage Interests) of a Capital Call is referred to herein as an “Additional
Funding Requirement.”  Each Member shall fund its Additional Funding Requirement
of any such Capital Call within five (5) Business Days of receipt of notice
therefor from the Investment Committee (the “Contribution Period”).  If any
Member (each, a “Non-Contributing Member”) refuses or fails to make all or any
portion of an Additional Funding Requirement on or prior to the expiration of
the Contribution Period therefor (as such period may be extended in accordance
with the preceding sentence), then such refusal or failure shall constitute a
default by the Non-Contributing Member, and (A) if any Member shall be a
Non-Contributing Member, then each of the other Members (each a “Contributing
Member”), provided such Contributing Member shall have made its corresponding
Additional Funding Requirement, and subject to the succeeding provisions of this
Section 3.4(b), within five (5) Business Days after the expiration of the
relevant Contribution Period, may advance all or a portion of a Non-Contributing
Member’s unpaid Additional Funding Requirement to the Company (a “Capital
Advance”).  If more than one Member desires to be a Contributing Member with
respect to another Member’s failure to timely fund its Additional Funding
Requirement, each such Member (provided the Contributing Member shall have made
its corresponding Additional Funding Requirement) shall have the right to fund a
portion of such Capital Advance pro rata in proportion to the relative
Percentage Interests of such Contributing Members.  In the event a Contributing
Member makes a Capital Advance pursuant to this Section 3.4(b), then such
Contributing Member may irrevocably elect either of the following:

 

14

--------------------------------------------------------------------------------


 

(i)                                     to treat the amount of the Capital
Advance paid by such Contributing Member as a Capital Contribution by that
Contributing Member, with the corresponding dilution of the Non-Contributing
Member provided for in Section 3.5; or

 

(ii)                                  to treat the entire amount funded by such
Contributing Member attributable to such Contributing Member’s Additional
Funding Requirement as a loan by such Contributing Member to the
Non-Contributing Member (a “Member Loan”), which Member Loan shall (i) be
treated as a demand loan made by the Contributing Member to the Non-Contributing
Member and (ii) bear interest at the Member Loan Rate.  Any Member Loan will be
recourse only to the Non-Contributing Member’s Interest and must be repaid
directly by the Company on behalf of the Non-Contributing Member as set forth in
Section 7.6.  Funds used to repay a Member Loan must be applied first to
interest and then to principal.  At any time before full repayment of any Member
Loan, the Lender Member may elect, in its sole discretion, to terminate that
Member Loan and have the Non-Contributing Member’s Percentage Interest diluted
as set forth in Section 3.5, with the entire outstanding principal treated as
the amount of the Bonus Capital and the Capital Accounts of the Contributing and
Non-Contributing Members adjusted as provided in Section 3.5.  Each Member Loan
may, at the election of the Lender Member, be evidenced by a promissory note in
the form of Exhibit B, and that Lender Member is hereby granted an irrevocable
power of attorney, coupled with an interest, to execute and deliver on behalf
and in the name of the Debtor Member that promissory note and such Uniform
Commercial Code financing and continuation statements and other security
instruments reasonably requested by such Lender Member, as may be necessary to
perfect and continue the security interest in favor of such Lender Member until
such Member Loan is paid in full or converted as described below.  The failure
of a Lender Member or Debtor Member to execute the promissory note will not
invalidate or otherwise affect the enforceability of, or amounts owing under,
any Member Loan.

 

(c)                                  An election by a Contributing Member
pursuant to Section 3.4(b) to treat a Capital Advance (x) as a Capital
Contribution by such Contributing Member with the corresponding dilution set
forth in Section 3.5, as provided in Section 3.4(b)(i), or (y) as a Member Loan
as provided in Section 3.4(b)(ii), shall in each case be made by the
Contributing Member concurrently with the funding of such Capital Advance, by
notice to the Non-Contributing Member and the Company.  If a Contributing Member
fails to provide notice to the Non-Contributing Member and the Company in
accordance with this Section 3.4(c), such Contributing Member shall be deemed to
have elected to treat its Capital Advance together with the amount funded by
such Contributing Member with respect to the relevant Additional Funding
Requirement as a Member Loan as provided in Section 3.4(b)(ii).  In the event
more than one Member is a Contributing Member, then each Member shall be
required to make the same election pursuant to Section 3.4(b).

 

3.5                               Adjustments to Percentage Interests.

 

(a)                                 Upon the occurrence of an Adjustment Event,
the Percentage Interests of the Members shall be adjusted as follows:  (A) the
Percentage Interest of each Contributing Member shall be adjusted so that it is
equal to a fraction, the numerator of which is the sum of (x) such Member’s
Initial Contribution Amount, plus (y) any additional Capital Contributions then
or theretofore made or deemed made by such Contributing Member (including any
Capital Advance

 

15

--------------------------------------------------------------------------------


 

made by such Contributing Member pursuant to an election as provided in
Section 3.4(b)(i) up to (and not in excess of) such Member’s Maximum Amount,
plus (z) the product of (1) the Dilution Factor, multiplied by (2) such
Contributing Member’s Bonus Capital, and the denominator of which is the
aggregate amount of all Capital Contributions then or theretofore made or deemed
made to the Company by all of the Members (including any Capital Advances made
by the Members pursuant to an election as provided in Section 3.4(b)(i)),
(B) the Percentage Interest of each Unadjusted Member shall remain unchanged
(that is, each Unadjusted Member’s Percentage Interest is neither increased nor
decreased) and (C) the Percentage Interest of each Non-Contributing Member shall
be equal to such Non-Contributing Member’s pro rata portion (based on the
relative Percentage Interests of all of the Non-Contributing Members) of the
difference between (x) 100% and (y) the sum of (1) the aggregate Percentage
Interests of all of the Contributing Members and (2) the aggregate Percentage
Interests of all of the Unadjusted Members, in each case after giving effect to
the provisions of this Section 3.5(a).

 

(b)                                 If a Member’s Percentage Interest shall be
reduced below 0.1% as a result of the operation of Section 3.5(a), then such
Non-Contributing Member shall have no further right, title or interest in the
Company and shall, upon the request of the Contributing Members, execute and
deliver to the Contributing Members such documents of transfer and assignment,
and such other instruments, as the Contributing Members shall reasonably
request, to confirm that such Non-Contributing Member has no further right,
title or interest in or to the Company, as a Member, manager or otherwise.  Each
Non-Contributing Member hereby grants to each Contributing Member an irrevocable
power of attorney, coupled with an interest, to execute and deliver the
documents of transfer and assignment and such other instruments referred to in
the immediately preceding sentence.  The Members hereby acknowledge to one
another that because of the difficulty in calculating the damage that may result
from the failure of a Member to fund its share of an Additional Funding
Requirement the remedies set forth in this Section 3.5 have been approved by the
Members as fair and reasonable.

 

(c)                                  For so long as no Member has made Capital
Contributions to the Company in excess of such Member’s Maximum Amount, the
Percentage Interest of each Member shall be equal to a fraction, the numerator
of which is the aggregate amount of Capital Contributions then or theretofore
made or deemed made to the Company by such Member, and the denominator of which
is the aggregate amount of Capital Contributions then or theretofore made or
deemed made to the Company by all of the Members.

 

3.6                               Company Loans.  Except as otherwise expressly
provided in this Agreement, no Member may make any contributions of capital or
otherwise advance funds to the Company without the prior written consent of all
Members.

 

3.7                               Establishment of Capital Accounts.  A capital
account shall be established for each Member (a “Capital Account”) in the
initial amount of that portion of such Member’s Capital Contribution which has
been fully paid.  Capital Accounts shall be determined and maintained in
accordance with Regulations Section 1.704-1(b)(2)(iv).  A Member’s Capital
Account shall:

 

(a)                                 be increased by:

 

(i)                                     the amount of money contributed by the
Member to the Company;

 

16

--------------------------------------------------------------------------------


 

(ii)                                  the fair market value of property (other
than money) contributed by, or on behalf of, the Member to the Company
determined as of the date of such contribution;

 

(iii)                               allocations to the Member of Profits (or
items thereof); and

 

(iv)                              the amount of any Company liabilities that are
assumed by the Member or secured by any Company property distributed to the
Member.

 

(b)                                 and decreased by:

 

(i)                                     the amount of money distributed to or
withdrawn by the Member;

 

(ii)                                  the Book Basis of property (other than
money) distributed to the Member by the Company determined as of the date of
such distribution;

 

(iii)                               allocations of Company Losses (or items
thereof); and

 

(iv)                              the amount of any liabilities of the Member
assumed by the Company or which are secured by any property contributed by the
Member to the Company.

 

(c)                                  The Capital Account of each Member also
shall be adjusted appropriately to reflect any other adjustment required
pursuant to Regulation Section 1.704-1 or 1.704-2, including, without
limitation, the requirements set forth in Regulation
Sections 1.704-1(b)(2)(iv)(g) and 1.704-1(b)(2)(iv)(m).

 

(d)                                 In the event a Member fails to make a
Capital Contribution and pursuant to Section 3.4(b) another Member makes such
contributions then the Capital Account balances of such Members shall be
adjusted so that the Capital Account balances immediately after such adjustment
(after taking into account all allocations of Profit and Loss and other items
through the date of the adjustment as deemed appropriate by the Members) are
equal as closely as possible to their respective Target Capital Accounts, after
giving effect to the adjustments to the amounts distributable resulting from
changes to the Percentage Interests and Capital Contributions made by the
Members.  For purposes of the preceding Target Capital Account means, with
respect to any Member, as of any date, an amount equal to the hypothetical
distribution such Member would receive with respect to its equity interests in
the Company if all assets of the Company, including cash, were sold for cash
equal to their Gross Asset Value, all liabilities of the Company were satisfied
(limited, with respect to nonrecourse liabilities to the Book Basis of the
assets securing such liabilities) and the remaining proceeds were distributed
pursuant to Section 7.1.

 

3.8                               Transfers of Interests in the Company.  Upon
the Transfer of all or a part of an interest in the Company, the Capital Account
of the transferor that is attributable to the transferred interest shall carry
over to the transferee, and tax items for the Company taxable year of the
Transfer shall be allocated between the transferor and the transferee in
accordance with Section 9.8.

 

17

--------------------------------------------------------------------------------


 

3.9                               Capital of the Company.  Except as otherwise
provided herein, no Member shall be entitled to withdraw or receive any interest
or (except as otherwise expressly provided herein) other return on, or return
of, all or any part of its Capital Contribution, or to receive any Company
Property (other than cash) in return for its Capital Contribution.

 

3.10                        Limited Liability of Members.  No Member will be
bound by, nor be personally liable for, the expenses, liabilities, indebtedness
or obligations of the Company or any of its Subsidiaries, whether arising in
contract, tort or otherwise.  The provisions of Section 3.4 of this Agreement
are intended solely to benefit the Members, and no Member has any obligation to
any creditor of the Company or any of its Subsidiaries to make any Capital
Contributions to the Company or any of its Subsidiaries.

 

3.11                        Guaranties.  If one or more Members, but not all of
the Members (or an Affiliate thereof) provides a Loan Guaranty that is in the
nature of a payment guaranty (i.e. is not only an environmental indemnity or
non-recourse carve-out guaranty), the Company shall pay to such Member a
market-rate fee (to be agreed by the Members at the time any such Loan Guaranty
is provided) for providing such Loan Guaranty, which fee shall be based on the
guaranteed amount.  For the avoidance of doubt, nothing herein shall obligate a
Member of any Affiliate thereof to provide any Loan Guaranty.

 

SECTION 4.  MANAGEMENT

 

4.1                               Management by the Investment Committee.

 

(a)                                 Except as otherwise expressly provided in
this Agreement, the management and control of the business and affairs of the
Company shall be vested in the Investment Committee.  A member of the Investment
Committee is hereby authorized to execute and deliver on behalf of the Company
any and all documents, contracts, certificates, agreements and instruments, and
to take any action and to do anything and everything such member of the
Investment Committee deems reasonably necessary or appropriate for and on behalf
of the Company or any of its Subsidiaries in accordance with the provisions of
this Agreement and applicable law to consummate the Purchase Agreement and
effect the Ground Lease.

 

(b)                                 A committee consisting of the Committee
Representatives (the “Investment Committee”) is hereby established and is
granted the sole and exclusive right, power and authority to (i) make, approve
or disapprove all Investment Committee Decisions on behalf of the Company and
its Subsidiaries, and (ii) cause the Company and its Subsidiaries to effect
decisions and determinations made by the Investment Committee (and designate
authorized signatories of the Company or any Subsidiary to execute and deliver
on behalf of the Company or any Subsidiary any and all such contracts,
certificates, agreements, instruments and other documents, and to take any such
action, as the Investment Committee deems necessary or appropriate relating to
Investment Committee Decisions).  None of the Members shall have authority to do
(or to cause the Company to cause any of its Subsidiaries to do) or permit any
of the Investment Committee Decisions (with respect to the Company or any of its
Subsidiaries), or bind the Company (or any of its Subsidiaries or cause the
Company to bind any of its Subsidiaries) as to any of the Investment Committee
Decisions without first obtaining the approval of the Investment Committee,
except to the extent otherwise expressly permitted herein.

 

18

--------------------------------------------------------------------------------


 

(c)                                  The “Investment Committee Decisions” shall
mean any matter set forth in this Agreement that is specifically reserved to the
discretion of the Investment Committee and each of the following decisions with
respect to the Company or any of its Subsidiaries (collectively, the “Company
Group”),:

 

(i)                                     any sale, participation, exchange,
mortgage or other encumbrance, pledge or other transfer or disposition of all or
any portion of the Company Property (excluding space leases of portions of the
Property), including, without limitation, all or any portion of any of Property
and any equity interests held by any member of the Company Group, or entering
into any contract or agreement to do so;

 

(ii)                                  organizing or forming any Subsidiary of
any member of the Company Group;

 

(iii)                               the merger, combination, consolidation or
other reorganization of any member of the Company Group with or into another
Entity;

 

(iv)                              the exercise or waiver of any rights of the
Company under the  Purchase Agreement, Ground Lease or the execution or delivery
of any of the documents or notices required to be executed or delivered
thereunder;

 

(v)                                 the incurrence of any material expense;

 

(vi)                              the entry into, amendment or modification of
any contract or other arrangement between any member of the Company Group and a
Member or any Affiliate of a Member;

 

(vii)                           borrowing money or incurring Indebtedness on
behalf of the Company or any of its Subsidiaries, or any refinancing thereof, or
amending or modifying the terms and conditions of any loan in any material
respect, or voluntarily prepaying any such financing or the intentional taking
of any action or any intentional omission that would constitute an event of
default under any loan agreement to which the Company or any of its Subsidiaries
is a party;

 

(viii)                        (A) adjusting, settling, compromising or disposing
any claim (including any condemnation action), regulatory proceeding or
arbitration, or obligation, debt, demand, suit or judgment against or involving
the Company or any of its Subsidiaries or any Company Property or any group of
claims arising out of the same or related facts and circumstances involving more
than $50,000, except for claims for which the Company or any of its Subsidiaries
or a Company Property has full insurance coverage, without regard to the amount
of deductibles or self-insured retentions which are equal to or less than
$50,000, (B) becoming a plaintiff in any litigation or otherwise filing or
initiating any suit for or on behalf of the Company or any of its Subsidiaries,
except for litigation commenced by any insurer of the Company or any of its
Subsidiaries pursuant to the policy or policies of insurance issued by such
insurer, or (C) settling on behalf of the Company or any of its Subsidiaries any
claim for payment of insurance in excess of $50,000 or for payment of awards or
damages arising out of the exercise of eminent domain by any public or
governmental authority in excess of $50,000; and

 

19

--------------------------------------------------------------------------------


 

(ix)                              approving, executing, modifying, amending or
terminating any property management agreement, management agreement or asset
management agreement or any other leasing, sales agency or brokerage agreement
or marketing agreement with respect to the Property; provided, however, that the
consent of all of the Members shall be required for any material changes to the
economic terms of an Asset Management Agreement to which an Affiliate of the
Member is a party;

 

(x)                                 approving any insurance program for the
Company or any of its Subsidiaries or the Property;

 

(xi)                              making or agreeing to any changes to the
zoning of the Property or approve the terms and provisions of any restrictive
covenant or easement affecting the Property or any portion thereof;

 

(xii)                           converting the Property into multiple
condominium units;

 

(xiii)                        except to the extent required under the terms of
any instrument of Indebtedness secured by the Property, deciding whether to
repair or rebuild in the case of any casualty affecting the improvement located
at the Property;

 

(xiv)                       entering into any lease of space at the Property in
excess of twenty thousand (20,000) square feet or entering into any amendment,
renegotiation, modification, supplement or extension of any lease that
materially impairs any substantive right of the Company or any of its
Subsidiaries thereunder or reduces the rents payable thereunder;

 

(xv)                          the acquisition by the Company of any material
real property other than the Property;

 

(xvi)                       taking any act, including, without limitation,
making any distribution, in contravention of this Agreement;

 

(xvii)                    lending any funds of the Company;

 

(xviii)                 altering the amount of any Member Loan;

 

(xix)                       causing the Company to employ any employees of the
Company;

 

(xx)                          admitting any additional Member (other than in
accordance with this Agreement);

 

(xxi)                       authorization of Indebtedness requiring (or the
Company’s agreement to indemnify any guarantor of) any Guaranty of principal or
interest of any Indebtedness of the Company or any Subsidiary; and

 

(xxii)                    changing the fundamental business purpose of the
Company.

 

(xxiii)                 making any Capital Calls;

 

20

--------------------------------------------------------------------------------


 

(xxiv)                establishing bank accounts on behalf of the Company or its
Subsidiaries;

 

(xxv)                   subject to Section 7 hereof, setting the timing and
amount of distributions of Distributable Cash, and establishing reserves in good
faith by the Investment Committee for the ultimate discharge of contingent,
unliquidated or unforeseen liabilities or obligations of the Company;

 

(xxvi)                making or revoking any tax election or making any material
tax decision by or on behalf of the Company or any of its Subsidiaries, filing
any tax return or tax report on behalf of the Company or any of its
Subsidiaries, or adopting significant accounting policies or selecting and
employing the independent auditors of the Company or any of its Subsidiaries;

 

(xxvii)             taking any action in respect of environmental matters
involving the Company or any of its Subsidiaries or any Company Property,
including any environmental matters involving the Property; and

 

(xxviii)          filing, or consenting to the filing of, on behalf of the
Company or any of its Subsidiaries, a petition or other similar action in any
Bankruptcy or other similar proceeding under any present or future federal,
state, local or other law and making any decisions on behalf of the Company or
any such Subsidiaries in any such proceeding, and making any decisions on behalf
of the Company or any of its Subsidiaries with respect to any Bankruptcy or
other similar proceeding under any present or future federal, state, local or
other law involving any other Person.

 

(d)                                 The Investment Committee shall at all times
consist of four (4) Committee Representatives, two of whom shall be appointed by
the HTH Member and two of whom shall be appointed by the Diamond Member;
provided, however, that if both of the Committee Representatives appointed by
the HTH Member or the Diamond Member (the “Appointing Party”) are deemed to have
resigned pursuant to Section 11.3(b), Section 13.1(d)(ii) or
Section 13.1(d)(iii), then such Committee Representatives may not be replaced
and the Investment Committee shall thereafter only consist of two (2) Committee
Representatives, each of whom shall be appointed by the other Appointing Party. 
Each Appointing Party may appoint an alternate for any Committee Representative
appointed by it to the Investment Committee, who shall have all the powers of a
given Committee Representative in his absence or inability to serve.  Each
Appointing Party shall have the power to remove any Committee Representative or
alternative Committee Representative of the Investment Committee appointed by it
by delivering written notice of such removal to the Company and to the other
Appointing Party.  Subject to the first sentence of this Section 4.1(d),
vacancies on the Investment Committee shall be filled by the Appointing Party
that appointed the Committee Representative previously holding the position
which is then vacant.

 

(e)                                  The Committee Representatives effective as
of the date hereof shall be as follows:

 

21

--------------------------------------------------------------------------------


 

HTH Members:

 

(1) Jeremy Ford

 

 

 

 

 

(2)  Corey Prestidge

 

 

 

Diamond Member:

 

(1)  Gerald Ford

 

 

 

 

 

(2) Gary Shultz

 

(f)                                   The Investment Committee shall act with
respect to all matters (whether to approve any Investment Committee Decision or
to exercise any other right (or to grant any consent or approval) accorded to
the Investment Committee hereunder) by Required Committee Approval.  Each
Committee Representative shall have one (1) vote on all matters that arise
before the Investment Committee.  For avoidance of doubt and notwithstanding
anything to the contrary herein, no matter may be approved and no action taken
by the Investment Committee without Required Committee Approval.

 

(g)                                  (i)  The Investment Committee shall meet
required to vote on any Investment Committee Decisions.  Special meetings of the
Investment Committee may be called by any Committee Representative to propose
and vote on Investment Committee Decisions upon not less than five (5) days’
prior written notice of time and place of such meeting; provided, however, that
such notice requirement shall be deemed waived by any Committee Representative
who is present (in person or by telephone) at the commencement of any such
special meeting.  Regular and special meetings may be held at any place as may
be designated from time to time by any Committee Representative, including
meetings by telephone conference.  One (1) Committee Representative appointed by
each of the HTH Member and the Diamond Member shall constitute a quorum for
Investment Committee action with respect to any Investment Committee Decision,
provided that if any member of the Committee Representative fails to attend five
(5) consecutive meetings, then, until such Committee Representative attends a
meeting, such Committee Representative shall not be needed to constitute a
quorum for a meeting and such Committee Representative shall be deemed to have
voted against any matter proposed at any such meeting.

 

(ii)                                  The Committee Representatives shall use
commercially reasonable efforts to evidence all actions taken or approved by the
Investment Committee in writing (which may be by e-mail) promptly following such
action or approval.

 

(iii)                               Any action required or permitted to be taken
at a meeting of the Investment Committee may be taken without a meeting if a
written consent setting forth the action so taken is signed by the Committee
Representatives whose approval is required to constitute the Required Committee
Approval.  Such consent may be in one or more counterparts, and shall have the
same force and effect as a vote of such Committee Representatives.  An action so
taken shall be deemed to have been taken at a meeting held on the latest date of
a counterpart of such consent.

 

(iv)                              Each Committee Representative may authorize
any other Committee Representative to act for him or her by proxy on all matters
in which a Committee Representative is entitled to participate, including
waiving notice of any meeting, or voting or participating at a meeting; provided
that in no event shall any Committee Representative be

 

22

--------------------------------------------------------------------------------


 

obligated to accept a proxy from any other Committee Representative.  Every
proxy must be given in writing and signed by the Committee Representative. 
Every proxy shall be revocable at the pleasure of the Committee Representative
executing it, such revocation to be effective upon the Company’s receipt of
written notice thereof.

 

(v)                                 All reasonable travel expenses incurred by
each of the Committee Representatives in connection with their service on the
Investment Committee shall be borne by the Company.

 

4.2                               Books and Records.  The Company shall direct
the HTH Member to maintain full and complete books and records of the Company
and its Subsidiaries, including those specified in the Act, at all times.  The
books and records required to be maintained hereunder by the HTH Member shall be
the property of the Company and shall be made available by the HTH Member for
examination by any Member and such Member’s attorneys, accountants or other
agents or representatives, in each case at reasonable times and upon reasonable
notice.

 

4.3                               Reporting Requirements.  The Company shall
direct the HTH Member to do the following (the expenses of which shall be
expenses of the Company):

 

(a)                                 within ninety (90) days after the end of the
Company’s Fiscal Year, deliver to the Members an estimate of the Members’
distributive share of the items set forth in Section 702 of the Code for such
Fiscal Year;

 

(b)                                 within one hundred twenty (120) days after
the end of the Company’s Fiscal Year, deliver to the Members (i) pro forma IRS
Schedules K-1 and such other tax information with respect to such year as is
necessary for inclusion in the Members’ federal and state income tax and other
tax returns, and (ii) an annual report of the Company, including a balance
sheet, profit and loss statement and a statement of changes in financial
position, and a statement showing distributions to the Members all as prepared
in accordance with U.S. generally accepted accounting principles consistently
applied; and

 

(c)                                  within sixty (60) days after the end of
each quarter of each Fiscal Year, deliver to the Members quarterly financial
statements of the Company, including a balance sheet, profit and loss statement
and a statement showing distributions to the Members, all as prepared in
accordance with U.S. generally accepted accounting principles consistently
applied.

 

All of the above reports, balance sheets or other financial statements shall be
prepared on an accrual basis and shall otherwise be in form reasonably
acceptable to the Members.

 

4.4                               Tax Matters Partner; Tax Returns.  The HTH
Member shall act as the Tax Matters Partner of the Company pursuant to
§ 6231(a)(7) of the Code.  The Tax Matters Partner, in its capacity as such, is
authorized, to the extent provided in Code §§6221 through 6231, but subject to
the succeeding provisions of this Section 4.4, to represent the Company and the
Members before taxing authorities or courts of competent jurisdiction in tax
matters affecting the Company and its Members and to execute any agreements or
other documents relating to or affecting such tax matters, including agreements
or other documents that bind the Members with respect to such tax matters or
otherwise affect the rights of the Company and its Members.  The Tax Matters
Partner shall not be liable to the Company or any Member for any action taken in

 

23

--------------------------------------------------------------------------------


 

good faith and without gross negligence as Tax Matters Partner, including in
connection with the examination by the Internal Revenue Service of the Company’s
federal partnership tax return or the determination, protest or adjudication of
any federal or state income tax liability of any Member resulting from the
Company.  Nothing in this Section 4.4 shall be construed to restrict or
otherwise limit the other Members’ rights to participate at each Member’s own
cost in any administrative or judicial proceeding in connection with any tax
matters relating to the Company.  Any direct or indirect costs and expenses
incurred by the Tax Matters Partner, acting in its capacity as such, shall be
deemed costs and expenses of the Company, and the Company shall reimburse the
Tax Matters Partner for such amounts.

 

4.5                               Conduct of the Company.

 

(a)                                 Subject to the respective rights and
obligations of the Members to manage the Company under the terms of this
Agreement, the Members agree to use their commercially reasonable efforts to
cause the Company and its Subsidiaries to comply with all requirements of
applicable laws (including any directives or informal guidance provided by
applicable regulatory authorities, whether through an examination process or
otherwise).

 

4.6                               Member Defaults.

 

(a)                                 Within one hundred twenty (120) days of a
Default, the non-Defaulting Member  may:  (x) deliver a Buy-Sell Notice to the
Defaulting Member pursuant to Section 13.1, or (y) deliver a Purchase Notice to
the Defaulting Member in order to exercise the purchase option with respect to
the Membership Interest of the Defaulting Member pursuant to Section 9.5.

 

4.7                               Regulatory Events.

 

(a)                                 Regulatory Event Notices.  If a Regulatory
Event has occurred, then the HTH Member may, but is not obligated to, deliver to
the other Members a written notice (a “Regulatory Event Notice”) specifying in
reasonable detail the occurrence and the nature of such Regulatory Event.

 

(b)                                 Procedures.  If a Regulatory Event Notice is
given as provided above, then the Members agree to negotiate in good faith to
restructure the terms of the transactions contemplated by this Agreement and the
agreements to which the Company and its Subsidiaries are a party in such a
manner as may be required so that HTH Member determines that the transactions
contemplated by this Agreement and the agreements to which the Company and its
Subsidiaries would be in compliance with the terms of all applicable laws and
regulations (whether applicable to the HTH Member or any of its Affiliates) and
all policies and procedures implemented by such party or any of its Affiliates
pursuant to all applicable law and regulations but which preserves the economic
interests of the other Members under this Agreement to the extent possible. 
Nothing in this Section 4.7(b) shall require a Member to incur a loss (other
than immaterial incidental expenses) or increase its regulatory risk or cost in
connection with any restructuring contemplated by the preceding sentence or to
otherwise suffer a material adverse effect.

 

24

--------------------------------------------------------------------------------


 

(c)                                  Forced Sale.  In the event that a
Regulatory Event Notice has been delivered and the Members do not enter into a
restructuring that satisfies the requirements of Section 4.7(b), then the HTH
Member shall thereafter be entitled to sell all of the Company Assets in
accordance with Section 9.5.

 

SECTION 5.  REPRESENTATIONS, WARRANTIES AND COVENANTS

 

5.1                               Representations, Warranties and Covenants by
the Members.  To induce each Member to execute, deliver and perform this
Agreement, each of the Members, with respect to itself, hereby, severally and
not jointly, represents, warrants and covenants to the other Members, their
respective successors and assigns as follows:

 

(a)                                 Such Member (i) is, if an entity, duly
organized, validly existing and in good standing under the laws of the State of
Texas as a limited liability company and (ii) has the full right, power and
authority to enter into this Agreement, and to perform all of its obligations
hereunder.

 

(b)                                 This Agreement has been duly and validly
executed and delivered by and on behalf of such Member and, assuming the due
authorization, execution and delivery thereof by and on behalf of each other
party hereto, constitutes a valid, binding and enforceable obligation of such
Member enforceable in accordance with its terms, except to the extent such
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization or other similar laws of general application affecting the rights
of creditors in general.

 

(c)                                  Neither the execution and delivery hereof,
nor the taking of any actions contemplated hereby, will conflict with or result
in a breach of any of the provisions of, or constitute a default, event of
default or event creating a right of acceleration, termination or cancellation
of any obligation under any instrument, note, mortgage, contract, judgment,
order, award, decree or other agreement or restriction to which such Member is a
party, or by which such Member is otherwise bound.

 

(d)                                 There is no claim, cause of action or other
litigation or any judicial, administrative or investigative proceedings pending
or, to the best of such Member’s knowledge, threatened against such Member that
would reasonably be expected to have a material adverse effect on the
performance of such Member’s obligations hereunder.

 

(e)                                  Neither such Member nor any ultimate
beneficial interest holder of such Member that holds through a flow-through
entity for tax purposes is a “qualified organization” within the meaning of
Section 514(c)(9)(C) of the Code.

 

5.2                               Additional Representations, Warranties and
Covenants.

 

(a)                                 Each Member represents and warrants that
(i) each Person owning a 10% or greater interest in such Member (A)  is not
currently identified on the List, and (B) is not a Person with whom a citizen of
the United States is prohibited to engage in transactions by any trade embargo,
economic sanction, or other prohibition of United States law, regulation, or
executive order of the President of the United States and (ii) such Member has
implemented procedures, and will consistently apply those procedures, to ensure
the foregoing representations

 

25

--------------------------------------------------------------------------------


 

and warranties remain true and correct at all times.  This Section 5.2(a) shall
not apply to any Person to the extent that such Person’s interest in the Member
is through either (A) a Person (other than an individual) whose securities are
listed on a national securities exchange, or quoted on an automated quotation
system, in the United States, or a wholly-owned subsidiary of such a Person or
(B) an “employee pension benefit plan” or “pension plan” as defined in
Section 3(2) of ERISA.

 

(b)                                 Each Member shall comply with all applicable
requirements of law relating to money laundering, anti-terrorism, trade embargos
and economic sanctions, now or hereafter in effect and shall promptly notify the
other Members in writing if any of the foregoing representations, warranties or
covenants are no longer true or have been breached or if such Member has actual
knowledge that they may no longer be true or have been breached.

 

(c)                                  Each Member represents and warrants that:

 

(i)                                     it has been advised to engage and has
engaged its own counsel (whether in-house or external) and such other advisers
as such Member deems necessary and appropriate; by reason of its business or
financial experience, or by reason of the business or financial experience of
such Member’s own attorneys, accountants and financial advisors who are not
Affiliates of the Company or any other Member and who are not compensated,
directly or indirectly, by the Company or any other Member or any Affiliate
thereof, it is capable of evaluating the risks and merits of an investment in
the Company and of protecting its own interests in connection with this
investment (nothing in this Agreement shall be construed to allow any Member to
rely upon the counsel acting for another Member or to create an attorney-client
relationship between such counsel and such other Member);

 

(ii)                                  it and each of its beneficial owners is an
“accredited investor” (as defined in Rule 501 of Regulation D promulgated under
the Securities Act of 1933, as amended) and it is acquiring its Membership
Interest for investment purposes for its own account only and not with a view to
or for sale in connection with any distribution of all or any part of its
Membership Interest;

 

(iii)                               it is financially able to bear the economic
risk of an investment in the Company, including the total loss thereof; and

 

(iv)                              no Person has at any time expressly or
impliedly represented, guaranteed, or warranted to it that it may freely
transfer its Membership Interest, that a percentage of profit and/or amount or
type of consideration will be realized as a result of an investment in the
Company, that cash distributions from Company operations or otherwise will be
made to the Members by any specific date or will be made at all, or that any
specific tax benefits will accrue as a result of an investment in the Company.

 

(d)                                 Each Member covenants and agrees not to take
any action which may cause the Company to be treated as a “publicly traded
partnership” within the meaning of Section 7704 of the Code or otherwise cause
the Company to be treated as an association taxable as a corporation for U.S.
federal income tax purposes.

 

26

--------------------------------------------------------------------------------


 

SECTION 6.  PROFIT AND LOSS

 

6.1                               Allocations of Profits and Losses.

 

(a)                                 After giving effect to the special
allocations set forth in Sections 6.2 and 6.3, Profits and Losses with respect
to any year shall be allocated to the Members such that each Member’s Capital
Account balance (computed after taking into account all distributions with
respect to such taxable period and increased by such Members’ share of Company
Minimum Gain and Member Minimum Gain), would, as nearly as possible, be equal to
the amount that each Member would receive if all of the remaining assets of the
Company were sold for their Book Basis, all liabilities of the Company were
satisfied (limited, with respect to nonrecourse liabilities, to the Book Basis
of the assets securing such liabilities) and the remaining assets were
distributed pursuant to Section 7.1, all as of the last day of the period for
which the allocations are being made.

 

(b)                                 Notwithstanding Section 6.1(a), in any year
in which the Company sells substantially all of its assets or liquidates (or in
any prior open year if the Investment Committee reasonably believe it necessary
to accomplish the purposes of this Section 6.1(b)), each Member shall be
allocated Profits or Losses (or items thereof) to the extent necessary to cause
its Capital Account balance to reflect the amount that will be distributable to
such Member in liquidation of the Company pursuant to this Agreement.

 

6.2                               Limitation on Loss Allocation.  No allocation
of Losses, or items thereof, will be made to any Member if such allocation would
create or increase such Members’ Adjusted Deficits.  Any such disallowed
allocation will be made to the Members entitled to receive such allocation under
the Section 704(b) Regulations.  Any Member that would have a deficit balance in
its Capital Account in excess of any amount such Member is obligated to restore,
or is deemed obligated to restore under Regulation Sections 1.704-2(g)(1) and
1.704-2(i)(5), will be specially allocated items of income and gain to eliminate
such deficit balance as quickly as possible.

 

6.3                               Special Allocations.  (a)  If there is a net
decrease in Company Minimum Gain during any Fiscal Year, then, subject to the
exceptions set forth in Regulations § 1.704-2(f)(2), (3), (4) and (5), each
Member shall be specially allocated items of Company income and gain for such
Fiscal Year (and, if necessary, subsequent Fiscal Years) in an amount equal to
such Member’s share of the net decrease in Company Minimum Gain, determined in
accordance with Regulations § 1.704-2(g).  If there is a net decrease in Member
Non-Recourse Debt Minimum Gain attributable to a Member Non-Recourse Debt during
any Fiscal Year, each Member who has a share of the Member Non-Recourse Debt
Minimum Gain, determined in accordance with Regulations § 1.704-2(i)(5), shall
be specially allocated items of Company income and gain, including gross income,
for such Fiscal Year (and, if necessary, subsequent Fiscal Years) in an amount
equal to such Member’s share of the net decrease in Member Non-Recourse Debt
Minimum Gain, determined in accordance with Regulations § 1.704-2(i)(4).  If any
Member unexpectedly receives any adjustments, allocations or distributions
described in Regulations § 1.704-1 (b)(2)(ii)(d)(4), (5), or (6), items of
Company income and gain, including gross income, shall be specially allocated to
each such Member in an amount and manner sufficient to eliminate the Adjusted
Deficit of such Member as quickly as possible.  Any Member Non-Recourse
Deductions for any Fiscal Year shall be specially allocated to the Member who
bears the economic risk of loss with respect to the Member Non-Recourse Debt in
accordance with Regulations § 1.704-2(i)(1).  Non-Recourse

 

27

--------------------------------------------------------------------------------


 

Deductions and any excess non-recourse liabilities (within the meaning of
Regulation Section 1.752-3(a)) for any Fiscal Year shall be allocated among the
Members in accordance with Percentage Interests.  To the extent an adjustment to
the tax basis of any Company asset pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Regulation Section 1.704-l(b)(2)(iv)(m),
to be taken into account in determining Capital Accounts, the amount of the
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases basis), and the gain or loss shall be specially allocated to the
Members in a manner consistent with the manner in which their Capital Accounts
are required to be adjusted pursuant to that Section of the Regulations.

 

(b)                                 The Members intend that the provisions of
this Section 6 be interpreted in a manner that produces allocations that are
respected under Section 704(b) of the Code and that, on liquidation of the
Company, result in Capital Account balances that are consistent with the
liquidating distributions required to be made pursuant to Section 11.3(a)(vi).

 

6.4                               Tax Allocations.  (a)  Except as otherwise
provided in this Section 6.4, for income tax purposes under the Code and the
Regulations each Company item of income, gain, loss and deduction shall be
allocated among the Members in the same manner as its correlative item of “book”
income, gain, loss or deduction is allocated pursuant to Sections 6.1, 6.2, and
6.3 hereof.

 

(b)                                 Notwithstanding Section 6.4(a) hereof, Tax
Items with respect to assets whose Gross Asset Value varies from its adjusted
tax basis in the hands of the Company shall be allocated among the Members for
income tax purposes pursuant to Regulations promulgated under Code
Section 704(c) so as to take into account such variation using any method
selected in the reasonable determination of the Investment Committee.

 

SECTION 7.  DISTRIBUTIONS

 

7.1                               Distributable Cash.

 

(a)                                 The Investment Committee shall determine the
amount and timing of all distributions of the Distributable Cash of the Company;
provided, however, that distributions of Distributable Cash, if any, shall be
made no less frequently than quarterly.  Unless all of the Members otherwise
approve and except as otherwise provided in this Agreement, all distributions of
Distributable Cash of the Company shall be applied as follows:

 

(i)                                     First, to pay accrued and unpaid
interest on, and thereafter principal of, Company Loans, in proportion to the
aggregate balances of such accrued interest and principal, respectively;

 

(ii)                                  Second, to the Members pro rata in
accordance with their Percentage Interests.

 

7.2                               Amounts Withheld.  All amounts withheld by the
Company pursuant to the Code or any provision of any state or local tax law with
respect to any payment, distribution or allocation by the Company to the Members
shall be treated as amounts distributed to the Members pursuant to this
Section 7 for all purposes under this Agreement.  The Company is authorized to
withhold from distributions and to pay over to any federal, state or local
government any amounts required

 

28

--------------------------------------------------------------------------------


 

to be so withheld pursuant to the Code or any provisions of any other federal,
state or local law and shall allocate any such amounts to the Members with
respect to which such amounts were withheld.

 

7.3                               Limitations on Distributions.  Except as
otherwise provided for in the Act, the Certificate or this Agreement, no Member
shall have the right or power to demand or receive a distribution in a form
other than cash and shall not be required or compelled to accept a distribution
of any asset in-kind.  Notwithstanding anything contained in this Agreement or
the Certificate to the contrary, no distribution shall be made to a Member in
violation of the Act.

 

7.4                               Characterization of Certain Distributions. 
The Members acknowledge and agree that, notwithstanding anything to the contrary
set forth in this Agreement, amounts payable, or payments made, to the Members
in respect of Company Loans pursuant to Section 7.1 shall not be deemed or
otherwise constitute (i) amounts which are distributable to the Members
hereunder, or (ii) distributions made or deemed made to such Members hereunder.

 

7.5                               Liquidation.  Subject to Section 11 hereof, in
the event of the sale or other disposition of all or substantially all of the
Company Property, the Company shall be dissolved and the proceeds of such sale
or other disposition shall be distributed in liquidation as provided in
Section 11.3, except that to the extent that the Company receives a purchase
money note or notes in exchange for all or a portion of such assets, the Company
shall continue in existence until such purchase money notes or notes have been
paid in full.

 

7.6                               Repayment of Member Loans.   If, as a result
of a Member Loan, any Member becomes a Debtor Member, then any distributions
that would otherwise be payable to the Debtor Member pursuant to Section 7.1 or
Section 11.3 will instead be paid to the Lender Member or Members, first to pay
any accrued interest (at the applicable Member Loan Rate) and then to pay the
principal amount thereof, until these Member Loans (including any accrued and
unpaid interest) are repaid in full.  A Member Loan will be secured by a lien on
the Debtor Member’s Membership Interest, and any Transferee of the Debtor
Member’s Membership Interest will take that Membership Interest subject to the
lien.  If there are two or more Lender Members with respect to any Debtor
Member, distributions under this Section 7.6 will be made pro rata to each
Lender Member in proportion to the relative principal amount of Member Loans
(including accrued and unpaid interest) that each Lender Member has outstanding
as a percentage of total outstanding Member Loans made to the Debtor Member by
all Lender Members.  Any amounts distributed pursuant to this Section 7.6 will,
for tax allocation and all other purposes of this Agreement, be treated as if
they had been distributed to the Debtor Member, not the Lender Member or
Members.

 

SECTION 8.  ADDITIONAL AND SUBSTITUTE MEMBERS

 

8.1                               Admission.  Persons may be admitted as
Additional Members or Substitute Members with the approval of, and upon the
terms and conditions approved by, all of the Members.  Notwithstanding the
foregoing, a Person shall not become an Additional Member or a Substitute Member
unless and until such Person:

 

29

--------------------------------------------------------------------------------


 

(a)                                 becomes a party to this Agreement as a
Member by signing a counterpart hereof and executes such documents and
instruments as the Members determine are necessary or appropriate to confirm
such Person as a Member of the Company (including representations and warranties
requested by the Company) and such Person’s agreement to be bound by the terms
and conditions hereof;

 

(b)                                 if the Person is not an individual, provides
the Company with evidence satisfactory to counsel for the Company of the
authority of the Person to become a Member and to be bound by the terms and
conditions of this Agreement; and

 

(c)                                  pays or reimburses the Company for its
expenses in connection with such admission.

 

8.2                               Acceptance of Prior Acts.  Any person who
becomes a Member, by becoming a Member, accepts, ratifies and agrees to be bound
by all actions duly taken pursuant to the terms and provisions of this Agreement
by the Company prior to the date it became a Member and, without limiting the
generality of the foregoing, specifically ratifies and approves all agreements
and other instruments as may have been executed and delivered on behalf of the
Company prior to said date and which are in force and effect on said date.

 

SECTION 9.  TRANSFERS OF INTERESTS

 

9.1                               Restriction on Transfers.

 

(a)                                 Except as expressly set forth in this
Agreement, unless approved by all of the Members, no Member shall have the right
or power to Transfer or Encumber or permit any Encumbrance of all or any part of
such Member’s Membership Interest or cause or suffer the direct or indirect
Transfer of, or Encumbrance on, all or any part of such Membership Interest.

 

(b)                                 No Transfer of all or any part of the
Membership Interest of a Member permitted to be made under this Agreement shall
be binding upon the Company unless and until a duplicate original of such
assignment or instrument of transfer, duly executed and acknowledged by the
assignor or transferor, has been delivered to the Company, and such instrument
evidences (i) the written acceptance by the assignee of all of the terms and
provisions of this Agreement, (ii) the assignee’s representation that such
assignment was made in accordance with all applicable laws and regulations and
(iii) the unanimous consent of all of the Members to the Transfer of the
Membership Interest unless such Transfer is pursuant to Section 9.2,
Section 9.3, Section 9.4, Section 9.5, or Section 13.1, or such unanimous
consent is otherwise not required pursuant to the express terms hereof.

 

(c)                                  Any purported Transfer or Encumbrance in
violation of this Agreement shall be void ab initio, and shall not bind the
Company, and the Members making such purported Transfer, sale or assignment or
Encumbrance shall indemnify and hold the Company and the other Members harmless
from and against any federal, state or local income taxes, or transfer taxes,
including, without limitation, transfer gains taxes, arising as a result of, or
caused directly or indirectly by, such purported Transfer or Encumbrance.  The
giving of any consent to a Transfer or Encumbrance in any one or more instances
shall not limit or waive the need for such consent in any other or subsequent
instances.

 

30

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding anything contained in this
Agreement, no Transfer shall be made if (i) registration is required under the
Securities Act of 1933, as amended, in respect of such Transfer; (ii) such
Transfer violates any applicable federal or state securities or comparable laws;
or (iii) such Transfer will be subject to, or such Transfer, when aggregated
with prior Transfers, in accordance with applicable law will result in the
imposition of, any state, city or local transfer taxes, including, without
limitation, any transfer gains taxes, unless such assignor pays such taxes.

 

9.2                               Permitted Transfers.

 

(a)                                 Member Permitted Transfers.  A Transfer by a
Member of all or any portion of its Membership Interests in the Company to a
Member Permitted Transferee shall be permitted without the necessity of
obtaining the approval of any other Member.  Each such Member Permitted
Transferee shall, upon becoming a member of the Company, represent, warrant and
covenant to the other Members the representations, warranties and covenants set
forth in Section 5.1 and Section 5.2 (in each case as applied to such Member
Permitted Transferee).  Transfers or Encumbrances of indirect interests in the
Member shall be permitted and in no event shall any such Transfer or Encumbrance
require the approval of any Member hereunder or otherwise require compliance
with any of the provisions of this Section 9.

 

9.3                               Right of First Offer.  Subject only to the
terms of this Section 9.3 and Section 9.4, a Member shall be permitted to
Transfer all or any portion of its Membership Interest (the “Subject Interest”)
to any Proposed Purchaser (any such transaction, a “Disposition Transaction”),
without restriction and without the necessity of obtaining any consents or
approvals.

 

(a)                                 If a Member desires to engage in a
Disposition Transaction (other than pursuant to a Permitted Transfer described
in Section 9.2 above) in respect of the Membership Interests in the Company,
such Member (the “Offering Member”) shall give notice (the “Offer Notice”) to
each of the other Members (“Offeree Members”), of the Offering Member’s desire
to engage in said Disposition Transaction, which Offer Notice shall state the
desired sale price (the “Proposed Price”) and the other desired material
economic terms of such sale (the “Proposed Terms”).  The Proposed Price and the
Proposed Terms are sometimes collectively referred to herein as the “Offer
Notice Parameters.”

 

(b)                                 Within a period (“Response Period”) of
thirty (30) days after the Offering Member gives the Offer Notice to the Offeree
Members, each Offeree Member shall give notice (the “Response Notice”) to the
Offering Member and each other Offeree Member that: (i) such Offeree Member will
purchase the entire Subject Interest in cash for the Proposed Price and upon the
Proposed Terms, or (ii) such Offeree Member will waive its right to purchase the
Subject Interest pursuant to this Section 9.3.  In the event that more than one
Offeree Member (individually or collectively, the “Acquiring Offeree Members”)
elects to acquire the entire Subject Interest, then the entire Subject Interest
shall be acquired by the Acquiring Offeree Members on a pro rata basis in
accordance with their respective Percentage Interests as of the date of the
Response Notice.  In the event that no Offeree Member gives the Response Notice
to the Offering Member prior to the end of the Response Period, the Offeree
Members shall be deemed to have waived their right to acquire the Subject
Interest pursuant to this Section 9.3 and the Offering Member shall be permitted
to proceed in accordance with Section 9.3(c) below.  If prior to the end of the
Response

 

31

--------------------------------------------------------------------------------


 

Period any one or more of the Offeree Members elect to acquire the Subject
Interest, then, simultaneously with said election, the Acquiring Offeree Members
shall deliver into escrow to a nationally recognized title insurance company,
bank or trust company (which escrow agent shall be selected by the Offering
Member) immediately available funds in an amount equal to ten percent (10%) of
the Proposed Price (the “ROFO Percentage”).  The ROFO Percentage shall be held
in escrow in an interest-bearing account for the benefit of the Offering Member
if the Acquiring Offeree Members do not perform their obligations under this
Section 9.3 (other than solely as a result of a default by the Offering Member
in its obligation to deliver the Subject Interest to the Acquiring Offeree
Members, pursuant to an assignment and assumption agreement in the form attached
hereto as Exhibit A, against payment of the Proposed Price).  If any of the
Acquiring Offeree Members fail to deposit the ROFO Percentage as described
above, then all the Acquiring Offeree Members will be conclusively determined to
have made an election under clause (ii) above (provided that if any of the
Acquiring Offeree Members default on their obligation to deposit their pro rata
percentage of the ROFO Percentage, the other Acquiring Offeree Members shall
have three (3) Business Days to deposit the amounts on behalf of the defaulting
Acquiring Offeree Members).  Any election made by the Acquiring Offeree Members
to purchase the Subject Interest in accordance with this Section 9.3 shall not
be subject to receipt by the Acquiring Offeree Members of representations and
warranties and/or indemnification from the Offering Member (other than
representations and warranties set forth in the form of assignment and
assumption agreement attached hereto as Exhibit A).  Each party shall bear its
own legal fees and expenses in connection with any sale of the Subject Interest
to the Acquiring Offeree Members pursuant to Section 9.3(d).

 

(c)                                  In the event the Offering Member is not,
pursuant to the preceding paragraph, obligated to sell the Subject Interest to
the Offeree Members, the Offering Member shall have the right, subject to
Section 9.4 and the further provisions of this Section 9.3(c), to consummate a
Disposition Transaction (an “Offer Parameters Disposition Transaction”) with a
Proposed Purchaser for not less than 100% of the Proposed Price, in cash, and
otherwise on economic terms not materially more favorable to such Proposed
Purchaser than the Proposed Terms (after taking into account any terms of such
sale that are not customary in the market and that would require payments of
liquidated sums or other contractually stipulated categories of expenses or
other sums by the Offering Member that would effectively constitute a reduction
of the Purchase Price), on or prior to the date which is six (6) months after
the expiration of the Response Period (the “Sale Period”).  If the Offer
Parameters Disposition Transaction is not closed prior to the end of the Sale
Period, then the Offering Member may not enter into a Disposition Transaction
with respect to the Subject Interest without sending a new Offer Notice and
otherwise complying with the provisions of Sections 9.3(a) and (b).  If the
Offer Parameters Disposition Transaction is closed on or prior to the end of the
final day of the Sale Period, the Offeree Members’ rights under
Section 9.3(a) shall terminate as to the Subject Interest and
Section 9.3(a) will, as to the Subject Interest, be null, void and of no further
force and effect.  In furtherance of any of the foregoing, the Offeree Members
each hereby agree to promptly execute and deliver any and all documents
reasonably requested by the Offering Member to evidence its consent to the
foregoing.

 

(d)                                 If, prior to the expiration of the Response
Period, the Acquiring Offeree Members elect to purchase the Subject Interest
pursuant to Section 9.3(b) above and timely deposit the ROFO Percentage as
required by Section 9.3(b) then the Offering Member shall sell and assign

 

32

--------------------------------------------------------------------------------


 

the Subject Interest to the Acquiring Offeree Members, pursuant to an assignment
and assumption agreement in the form attached hereto as Exhibit A, for the
Proposed Price and on the Proposed Terms.  The closing of such sale shall be
held at the principal office of the Offering Member within sixty (60) days
following the Acquiring Offeree Members’ exercise of their election to purchase
the Subject Interest (the “Closing Period”) on a date designated by the Offeree
Members  by notice to the Offering Member at least ten (10) Business Days in
advance (or, failing such designation, on the final day of the Closing Period
or, if such day is not a Business Day, the Business Day preceding such final
day).  At the closing of the Acquiring Offeree Members’ acquisition of the
Subject Interest:

 

(i)                                     the Offering Member shall assign and
convey to the Acquiring Offeree Members the Subject Interest, free and clear of
all liens, claims, and encumbrances, and each of the Offering Member and the
Acquiring Offeree Members shall execute and deliver an assignment and assumption
agreement in the form attached hereto as Exhibit A;

 

(ii)                                  any deed, documentary, stamp, transfer or
similar taxes or fees due in connection with the sale shall be paid by or
apportioned equally as between the buyer and seller, unless a different
apportionment is included in the Offer Notice Parameters;

 

(iii)                               the Acquiring Offeree Members shall pay the
Purchase Price, net of the ROFO Percentage, to the Offering Member by wire
transfer, and the ROFO Percentage shall be paid to the Offering Member; and

 

(iv)                              the Members shall execute all amendments to
fictitious name certificates, certificates of formation or similar certificates
necessary to effect the withdrawal of the Offering Member from the Company (if
applicable) and the substitution of the Acquiring Offeree Members or their
designees for the Offering Member with respect to the Subject Interest.

 

(e)                                  If any of the Acquiring Offeree Members
defaults on its obligation to purchase the Subject Interest in accordance with
Section 9.3(d), (i) the other Acquiring Offeree Members shall have three
(3) Business Days to cure such default and if such default has not been cured at
the end of such period, the ROFO Percentage shall be immediately paid to the
Offering Member as liquidated damages and the Offeree Members shall thereafter
have no further rights under this Section 9.3 with respect to any sale of all or
any portion of the Offering Member’s Membership Interest and the Offering Member
shall be free to sell all or any portion of its Membership Interest at any time
without having to comply with this Section 9.3 or Section 9.4, and without
having to obtain any consent or approval of any of the Offeree Members; (ii) the
Offeree Members shall have no further liability or obligation to the Offering
Member with respect to the purchase of the Subject Interest; (iii) the Offeree
Members’ purchase option set forth in Section 9.3(b) shall be null, void and of
no further force and effect; and (iv) the Offeree Members’ rights pursuant to
Section 9.4 shall be null, void and of no further force and effect.  If after
the Acquiring Offeree Members have elected to purchase the Subject Interest as
described above, the Offering Member defaults on its obligation to sell the
Subject Interest to the Acquiring Offeree Members in accordance with this
paragraph, the ROFO Percentage shall be immediately returned to the Acquiring
Offeree Members and the Offering Member shall immediately pay to the Acquiring
Offeree Members as liquidated damages, an amount equal to the ROFO Percentage.

 

33

--------------------------------------------------------------------------------


 

The parties agree that, in connection with a default under this Section 9.3 by
the Acquiring Offeree Members or the Offering Member, damages to the
non-defaulting Member(s) will be difficult and impracticable to ascertain and
the retention of the ROFO Percentage by the Offering Member, or the payment by
the Offering Member to the Acquiring Offering Members of an amount equal to the
ROFO Percentage, as the case may be, is a reasonable estimate of such damages
from such default and shall not be considered a penalty.  The costs of any
escrow established by the Offering Member and the Acquiring Offeree Members to
implement the terms and provisions of this Section 9.3 shall be shared by the
parties according to their respective Percentage Interests

 

(f)                                   In the event that an Acquiring Offeree
Member becomes a majority owner of the Company as a result of the exercise of
its right of first offer pursuant to this Section 9.3, the parties shall
cooperate to cause Section 4 of this this Agreement to be amended to increase
the management rights of such Acquiring Offeree Member accordingly; provided,
however, as a condition of such amendment, the Offering Member (and all of its
Affiliates) shall be concurrently released from any Loan Guaranty to which any
of them is a party.

 

9.4                               Tag-Along Rights.  (a)  In the event that
(x) the Offering Member desires to sell all of its Membership Interests to any
Proposed Purchaser other than pursuant to a Permitted Transfer described in
Section 9.2 above (such interest, the “Tag-Along Interest”), and (y) the Offeree
Members have not elected to purchase (or are deemed to have elected not to
purchase) such Tag-Along Interest pursuant to Section 9.3, then the Offering
Member shall deliver written notice (the “Tag-Along Notice”) to each of the
Offeree Members (which notice shall set forth the information required by
Section 9.4(b)).  Within thirty (30) days after delivery of such Tag-Along
Notice, each Offeree Member shall notify the Offering Member if such Offeree
Member elects to participate in the sale to the Proposed Purchaser in accordance
with this Section 9.4, failing which, such Offeree Member will be deemed to have
waived such participation right.  If the Offeree Members waive or are deemed to
have waived their rights under this Section 9.4 with respect to a proposed sale,
the Offering Member may consummate the sale of the Tag-Along Interest to the
Proposed Purchaser, provided that the Offering Member shall not be entitled to
consummate the sale of the Tag-Along Interest to the Proposed Purchaser at a
purchase price which exceeds 100% of the Proposed Price without again offering
the Offeree Members the right to participate in such sale in accordance with the
requirements of this Section 9.4.  If the Offeree Members notify the Offering
Member that all the Offeree Members elect to participate in the sale of the
Tag-Along Interest, each Offeree Member shall be bound to sell to the Proposed
Purchaser, at the Tag-Along Price, a portion of its Membership Interest equal to
the product of (x) the total Membership Interests to be purchased by the
Proposed Purchaser multiplied by (y) a fraction of which the numerator is the
Percentage Interest of each such Offeree Member immediately prior to such sale,
and the denominator is the aggregate Percentage Interests of the Offering Member
and the Offeree Members immediately prior to such sale, and on the other terms
set forth in the Tag-Along Notice.

 

(b)                                 The Tag-Along Notice shall set forth:
(i) the name and address of the Proposed Purchaser, (ii) the proposed terms and
conditions of the offer, including any representations and warranties to be made
by the Offering Member and any indemnity obligations of the Offering Member,
(iii) the Tag-Along Price, and (iv) a statement of the right of the Offeree
Members to participate in the proposed sale on the terms applicable to the sale
by the Offering Member and in accordance with this Section 9.4.  For purposes
hereof, “Tag-Along Price” shall mean, with respect to each Member, an amount
equal to the amount such Member would receive

 

34

--------------------------------------------------------------------------------


 

if all of the Company Assets were sold for the purchase price paid by the
Proposed Purchaser, and then such amount was distributed to the Members in
accordance with the terms of this Agreement

 

(c)                                  In connection with a sale of the Tag-Along
Interest in which the Offeree Members participate pursuant to this Section 9.4,
the Offeree Members will, if requested by the Proposed Purchaser, execute,
deliver and perform agreements with the Proposed Purchaser relating to the sale
containing terms that are substantially similar in all material respects to
those contained in the comparable agreements to be executed, delivered and
performed by the Offering Member.

 

9.5                               Purchase Option/Obligation.

 

(a)                                 Within one hundred twenty (120) days after
the occurrence of a Member Default (such Member, the “Defaulting Member”), the
Non-Defaulting Members may deliver notice to the Defaulting Member exercising
their right to purchase the Membership Interest of the Defaulting Member (such
notice, a “Purchase Notice”), in which case the provisions of this Section 9.5
will apply; provided, however, that in no event shall the Non-Defaulting Members
be permitted to deliver a Purchase Notice when the Property is under contract
for sale and the consummation of such sale remains pending.

 

(b)                                 If a Purchase Notice is delivered, the
Non-Defaulting Members will have the obligation to purchase, and the Defaulting
Member shall have the obligation to sell, the Membership Interests of the
Defaulting Member on the following terms:

 

(i)                                     The purchase price for the Membership
Interests of the Defaulting Member (the “Purchase Price”) shall be determined
pursuant to Section 9.5(d) below.

 

(ii)                                  The closing of the sale of the Membership
Interests of the Defaulting Member shall occur on a date designated by the
Non-Defaulting Members, which date shall be no less than ten (10) Business Days
following the determination of the Purchase Price and no more than ninety (90)
days following the determination of the Purchase Price.

 

(iii)                               The Purchase Price will be paid by the
Non-Defaulting Members to the Defaulting Member on the closing of the purchase. 
Simultaneously with the receipt of the Purchase Price, the Defaulting Member
shall execute and deliver all documents that may be necessary to Transfer the
entire Membership Interests of the Defaulting Member to the Non-Defaulting
Members.  Except as set forth on Exhibit C, Closing costs and all other charges
involved in closing the sale shall be divided equally between the Defaulting
Member and the Non-Defaulting Members.

 

(c)                                  In any sale of the Membership Interests of
the Defaulting Member pursuant to this Section 9.5:

 

(i)                                     In connection with such purchase, the
Non-Defaulting Members will not be entitled to any representations, warranties
or indemnification from the Defaulting Member (other than representations and
warranties to the effect that (x) the Defaulting Member is duly organized and
validly existing, (y) the Defaulting Member is duly authorized to effect the
sale of its Membership Interests and (z) the Membership

 

35

--------------------------------------------------------------------------------


 

Interests of the Defaulting Member are owned by the Defaulting Member and such
Membership Interests are being transferred free and clear of all liens and
encumbrances).

 

(ii)                                  The Defaulting Member shall convey its
Membership Interests to the Non-Defaulting Members free and clear of all liens
upon payment of the Purchase Price.  If the Defaulting Member has created or
suffered any liens upon its Membership Interest, the Non-Defaulting Members may
either (A) bring an action for specific performance to compel the Defaulting
Member to have the liens removed, in which case the closing will be adjourned
for that purpose, or (B) deduct an appropriate offset against the Purchase
Price.

 

(iii)                               Each Person will bear its own legal fees and
expenses for the purchase, except that the Defaulting Member shall pay for any
reasonable attorneys’ fees and costs incurred by the Non-Defaulting Members in
removing liens on the Membership Interest of the Defaulting Member.

 

(iv)                              The Transfer of the Membership Interests of
the Defaulting Member will be evidenced by a written instrument in customary
form provided by the Non-Defaulting Members.

 

(d)                                 The “Purchase Price” shall be determined
based on the fair market value of the Membership Interest of the Defaulting
Member (which shall be determined based on the fair market value of the Property
less any transfer costs which would be incurred if the Property were transferred
via sale or otherwise) either by agreement of the Non-Defaulting Members and the
Defaulting Member or, if the Non-Defaulting Members and the Defaulting Member do
not reach agreement within 15 business days after delivery of the Purchase
Notice, in accordance with the appraisal procedure set forth in Exhibit C.

 

9.6                               Rights and Obligations of Assignees and
Assignors.

 

(a)                                 A Transfer of a Person’s interest in the
Company does not itself dissolve the Company or entitle the Assignee to become a
Member or exercise any Management Rights.

 

(b)                                 If a court of competent jurisdiction holds
that a nonvoidable Transfer has occurred notwithstanding the failure to comply
with the conditions precedent to Transfer set forth in this Agreement, then
(i) a Person who acquires a Membership Interest, but who is not admitted as a
Substitute Member, shall be entitled to no more than the Economic Rights with
respect to such Membership Interest, shall have no right to any information or
accounting of the affairs of the Company or any of its Subsidiaries, shall have
no right to attend meetings and shall not be entitled to inspect the books and
records of the Company or any of its Subsidiaries, (ii) all distributions
payable to such Person shall first be applied (without limiting any other legal
or equitable rights of the Company) to satisfy any debts, obligations or
liabilities for damages that the Company or the Members may have suffered as a
result of such Transfer, and (iii) the parties engaging, or attempting to
engage, in such Transfer shall indemnify and hold harmless the Company and the
other Members from all costs, liabilities and damages that any of such
indemnified Persons may incur (including, without limitation, incremental tax
liability and attorney fees and expenses as a result of such Transfer, or
attempted Transfer, and efforts to enforce the indemnity granted herein).

 

36

--------------------------------------------------------------------------------


 

9.7                               Acceptance of Assignee as Substitute Member. 
Subject to the other provisions of this Section 9, a transferee of a Membership
Interest may be admitted to the Company as a Substitute Member, with all of the
Management Rights of a Member, only upon satisfaction of all of the conditions
set forth in Section 8.1; provided, however, that with respect to the Transfer
of a Membership Interest pursuant to Section 9.2, Section 9.3, Section 9.4,
Section 9.5, or Section 13.1, the approval of the Members pursuant to
Section 8.1 to the substitution of the transferee of such Membership Interest
shall be deemed to have been given concurrently with such Transfer.

 

9.8                               Distributions and Allocations Regarding
Transferred Interests.  If any Person’s interest in the Company is transferred
during any Fiscal Year in compliance with the provisions of this Section 9,
Profits, Losses, each item thereof and all other items attributable to such
interest for such Fiscal Year shall be divided and allocated between the
transferor and the transferee either by the pro rating method, closing of the
books method or any other reasonable method, in each case as determined by the
transferor or, if both the transferor and the transferee are Members, by
agreement of such transferor and transferee.

 

9.9                               Section 754 Election.  At the request of
either the transferor or transferee in connection with a Transfer of an interest
in the Company permitted under this Section 9, the Tax Matters Partner may cause
the Company to make the election provided for in § 754 of the Code and to
maintain a record of the adjustments to basis resulting from the election.  As a
condition to making the election, any such transferee shall pay to or reimburse
the Company immediately upon demand for any and all costs and expenses incurred
by the Tax Matters Partner and the Company (as such costs and expenses are
reasonably estimated by the Tax Matters Partner or the Company) in connection
with the § 754 election and the maintenance of the basis adjustment records.

 

SECTION 10.  EXCULPATION AND INDEMNIFICATION

 

10.1                        Liability.  (a) Each Member’s liability shall be
limited as set forth in this Agreement, the Act and other applicable law. 
Unless otherwise provided by law or expressly assumed, a Person who is a Member
shall not be liable for the acts, debts or liabilities of the Company or any
other Member.

 

(b)                                 To the fullest extent permitted by
applicable law, each Member hereby expressly waives any fiduciary duty and any
implied duties that might be owed to such Member or the Company or any of its
Subsidiaries by any other Member.

 

(c)                                  No Member and no Affiliate, partner,
member, manager, shareholder, officer, principal, employee, representative or
agent of a Member (including any Person representing a Member) (each, a “Covered
Person”), in its capacity as such, shall be liable to the Company, any of its
Subsidiaries or any other Covered Person for any loss, damage or claim incurred
by reason of any act or omission performed or omitted by such Covered Person in
good faith on behalf of the Company or of its Subsidiaries and in a manner
reasonably believed to be within the scope of authority conferred on such
Covered Person by this Agreement, except that a Covered Person shall be liable
for any loss, damage or claim incurred by reason of such Covered Person’s bad
faith, fraud or willful misconduct.

 

37

--------------------------------------------------------------------------------


 

10.2                        Indemnity.  (a) Subject to Section 10.2(b), the
Company shall indemnify each of its Members, including the Tax Matters Partner,
each Member’s respective Affiliates and each of their respective members,
partners, officers, directors, managers and shareholders and each Representative
(each, an “Indemnified Person”) against all expense, liability, and loss
(including reasonable attorney fees) (collectively, “Indemnified Losses”)
incurred or suffered by such Person by reason of or arising from the fact that
such Person is or was a Member of the Company, an Affiliate of a Member, a
member, partner, officer, director, investment manager, manager or shareholder
of a Member or its Affiliate, or a Representative or otherwise a party to this
Agreement.  Notwithstanding the foregoing, the Company shall have no obligation
to indemnify any Indemnified Person for Indemnified Losses resulting from such
Person’s violation of the terms of this Agreement, fraud, gross negligence,
willful misconduct or knowing, material violation of law.  Any amounts incurred
by an Indemnified Person in connection with a pending action, suit, proceeding
or claim shall be paid or reimbursed by the Company in advance of the final
disposition of such matter upon delivery to the Company of such Person’s written
affirmation of such Person’s good faith belief that such Person has met the
standard of conduct (i.e., such Person has acted in good faith and in a manner
that such Person reasonably believed to be within the scope of such Person’s
authority and without fraud, willful misconduct, gross negligence or a knowing
material violation of law) necessary for entitlement to indemnification by the
Company and such Person’s written undertaking to repay such amount if it should
ultimately be determined that such Person has not met such standard of conduct. 
The rights of any Person to indemnification hereunder are intended to be in
addition to, and not in limitation of, any rights to indemnification granted by
the Company to such Person by separate agreement or to which such Person is
entitled under applicable law.

 

(b)                                 Any indemnification pursuant to this
Section 10.2 shall be made only from the assets of the Company, and no Member
shall be personally liable therefor.

 

(c)                                  To the extent that insurance from third
parties has been obtained and is available to satisfy any Indemnified Losses,
the Members shall seek to cause such Indemnified Losses to be satisfied first
out of the proceeds of such insurance.

 

(d)                                 All rights to indemnification pursuant to
this Section 10.2 shall survive the dissolution of the Company, the withdrawal
of a Member from the Company, the failure for any reason to remain a party to
this Agreement and, in the case of a Representative, the resignation or removal
of such Representative.

 

10.3                        Insurance.  The Company may obtain and maintain at
its expense for itself and/or any Subsidiary such insurance, as the Members
shall unanimously approve.  Each Member shall separately secure directors’ and
officers’ liability insurance, general liability, worker’s compensation,
fidelity, professional liability and worker’s compensation for their employees
who serve in any capacity for the Company.

 

SECTION 11.  DISSOLUTION AND WINDING UP

 

11.1                        Covenant Not to Withdraw or Cause Dissolution. 
Except as otherwise expressly permitted in Section 9 or Section 13 of this
Agreement, each Member hereby covenants not to voluntarily withdraw from the
Company and agrees not to take any action that would cause the

 

38

--------------------------------------------------------------------------------


 

Company to dissolve (excluding any dissolution approved by the Members).  In the
event of a withdrawal by a Member in violation of this Section 11.1, the
withdrawing Member shall not have the right to require the Company to pay such
withdrawing Member the fair market value of the Membership Interest of such
withdrawing Member (or any other compensation, for that matter), whether or not
such ability exists as a matter of statute or otherwise.  Notwithstanding any
provision of the Act, the Company shall not dissolve prior to the occurrence of
a Dissolution Event, which are the exclusive events that may cause the Company
to dissolve.

 

11.2                        Dissolution Events.  The Company shall dissolve and
commence winding up and liquidating upon the first to occur of any of the
following (“Dissolution Events”):

 

(a)                                 the sale, assignment or other disposition of
all of the Company Property and the full payment and collection of any
consideration for such sale, unless the Members approve the continuation of the
Company following such sale or disposition;

 

(b)                                 the unanimous approval of the Members to
dissolve, wind up and liquidate the Company; or

 

(c)                                  the entry of a decree of judicial
dissolution of the Company pursuant to the Act.

 

The foregoing events shall be the exclusive events that shall cause the
dissolution and winding up of the Company.

 

11.3                        Winding Up.

 

(a)                                 Upon the occurrence of a Dissolution Event,
the Company shall continue solely for the purpose of winding up its affairs in
an orderly manner, liquidating its assets and satisfying the claims of its
creditors.  Such Persons as may be authorized by the Members shall act as the
liquidating trustee of the Company (the “Liquidating Trustee”).    The
Liquidating Trustee shall, to the extent feasible, proceed to wind up the
affairs and liquidate the assets of the Company, as promptly as practicable,
allowing a reasonable time for the process so as to minimize the losses that
would normally be incidental to it.  The Liquidating Trustee shall issue to all
Members a final, accurate accounting of the affairs of the Company through the
completion of the wind up of the Company; and no Member shall take any action
that is inconsistent with, or not necessary to or appropriate for, the winding
up of the Company’s business and affairs.  To the extent not inconsistent with
the foregoing, this Agreement shall continue in full force and effect until all
proceeds of the liquidation have been distributed pursuant to this
Section 11.3.  The proceeds of a liquidation shall be applied in the following
order of priority:

 

(i)                                     in payment of the expenses of
liquidation;

 

(ii)                                  in payment of debts of the Company to
creditors other than the Members;

 

(iii)                               in payment of debts of the Company to
Members who are also creditors, other than payments in respect of Company Loans;

 

39

--------------------------------------------------------------------------------


 

(iv)                              to establish reserves deemed reasonable by the
Members for the ultimate discharge of contingent, unliquidated or unforeseen
liabilities or obligations of the Company;

 

(v)                                 in payment of debts of the Company to
Members in respect of Company Loans; and

 

(vi)                              the balance, if any, to the Members in
accordance with Section 7.1.

 

(b)                                 If a Member shall become a Dissociated
Member, (i) such Member shall, concurrently with becoming a Dissociated Member,
be deemed to have withdrawn from the Company and (ii) such Member shall have no
right to participate in the management of the Company or to approve or veto any
decisions or actions in connection with the business or affairs of the Company
or any of its Subsidiaries.

 

11.4                        Compliance with Regulations; Deficit Capital
Accounts.  In the event that the Company is “liquidated” within the meaning of
Regulations § 1.704-l(b)(2)(ii)(g), if any Member has a deficit Capital Account
balance (after giving effect to all Capital Contributions, distributions and
allocations for all Fiscal Years, including the Fiscal Year during which such
liquidation occurs), such Member shall have no obligation to make any
contribution with respect to such deficit, and to the fullest extent permitted
by law such deficit shall not be considered a debt owed to the Company or to any
other Person for any purpose whatsoever.

 

11.5                        Notice of Dissolution.  If a Dissolution Event
occurs and the Company is dissolved and liquidated, the Company shall, within
thirty (30) days thereafter, provide written notice thereof to each of the
Members and to all other parties with whom the Company regularly conducts
business (as determined in the discretion of the Members) and shall comply with
all applicable notice provisions of the Act.

 

11.6                        Filing of Certificate of Cancellation.  Upon the
dissolution and complete winding up of the Company, a Certificate of
Cancellation (or an equivalent instrument) shall be delivered to the Texas
Secretary of State.  Upon the filing of the Certificate of Cancellation, the
existence of the Company shall cease, except for the purpose of suits, other
proceedings and appropriate action as provided in the Act.  The Liquidating
Trustee shall have authority to distribute any Company Property discovered after
dissolution, convey real estate and take such other action as may be necessary
on behalf of and in the name of the Company.

 

11.7                        Return of Contributions Non-Recourse to Other
Members.  Except as provided by law, upon dissolution, each Member shall look
solely to the assets of the Company for the return of its Capital
Contributions.  If the Company Property remaining after the payment or discharge
of the debts and liabilities of the Company is insufficient to return the cash
or other property contributed by one or more Members, such Member or Members
shall have no recourse against any other Member.

 

40

--------------------------------------------------------------------------------


 

SECTION 12.  CONFLICT OF INTEREST; COMPETITION

 

12.1                        Rights of Members to Engage in Separate Activities. 
Except as otherwise expressly provided herein or in any other agreement, any
Member or Affiliate thereof may engage in or possess an interest in any other
business ventures of any nature or description, independently or with others,
similar or dissimilar to the business of the Company or any of its Subsidiaries,
including the ownership, management and operation of loans and real property,
and none of the Company, any of its Subsidiaries, any Member shall have any
rights by virtue of this Agreement or the relationship created hereby in or to
any other ventures or activities engaged in by any Member or Affiliate thereof
or to the income or proceeds derived therefrom, and the pursuit of such ventures
or activities by any Member or Affiliate thereof shall not be deemed wrongful or
improper, even to the extent the same is competitive with the business
activities of the Company or any of its Subsidiaries.  Except as otherwise
expressly provided herein or in any other agreement, no Member or Affiliate
thereof shall be obligated to submit any investment opportunity to the Company
or any of its Subsidiaries even if such opportunity is of a character which, if
submitted to the Company or any of its Subsidiaries, could be availed of by the
Company or any of its Subsidiaries, and any Member or Affiliate thereof shall
have the right to take for its own account (individually or as a partner, member
or fiduciary) or to recommend to others any investment opportunity.

 

12.2                        Other Self Interest.  No agreement or transaction
between the Company or any of its Subsidiaries and any Member or Affiliate of a
Member shall be void or voidable solely by reason of such relationship.

 

SECTION 13.  BUY-SELL PROCEDURES

 

13.1                        Buy-Sell.

 

(a)                                 Buy-Sell Notice.  In the event that (x) the
Committee Members or Members are unable to unanimously agree on three (3) or
more Decisions during any twenty-four (24) month period or (y) any Member is
expressly permitted to deliver a Buy-Sell Notice pursuant to the terms of this
Agreement, then each of Member shall have the right to institute a buy-sell
pursuant to the terms and procedures set forth in this Section 13.1 at any time
within ninety (90) days following the fourth such dispute or the occurrence of
the event that gave rise to such Member’s right to deliver a Buy-Sell Notice, as
applicable.  If a Member wishes to so institute a buy-sell, such Member (the
“Triggering Member”) shall first deliver a written notice (the “Buy-Sell
Notice”) to the other Members (the “Responding Member”) of the Triggering
Member’s intent to rely on this Section 13.1 which Buy-Sell Notice shall state
that the Triggering Member is making a combined offer to (x)  purchase for cash
all, but not less than all, of the Membership Interests of the Responding
Member, or (y) sell for cash all, but not less than all, of the Membership
Interests of the Triggering Member.  The Buy-Sell Notice shall set forth the
cash purchase price at which the Triggering Member would be willing to purchase
one hundred percent (100%) of the Company Assets (the “Stated Amount”), and
include a calculation of the amount the Triggering Member and the Responding
Member would receive if the Company Assets were sold for the Stated Amount and
the Stated Amount, less assumed transaction costs equal to five percent (5%) of
the Stated Amount, were distributed to the Members in accordance with the terms
of this Agreement (the amount any Member would receive, such Member’s “Buy-Sell
Price”).

 

41

--------------------------------------------------------------------------------


 

(b)                                 Reply Notice.  The Responding Member shall
have a period of fifteen (15) days (or, if the Buy-Sell Price for the Triggering
Member’s Membership Interest is greater than $5,000,000, thirty (30) days) after
the receipt of the Buy-Sell Notice within which to notify the Triggering Member
in writing (each, a “Reply Notice”) whether such Responding Member shall
(i) sell to the Triggering Member its Membership Interests for a purchase price
equal to the Responding Member’s Buy-Sell Price, or (ii) purchase the Triggering
Member’s Membership Interest for a purchase price equal to the Triggering
Member’s Buy-Sell Price.  In the event that a Reply Notice is not so given by a
Responding Member prior to the expiration of the 15-day or 30-day period, as
applicable, then it shall be conclusively presumed that such Responding Member
elected to sell its Membership Interest to the Triggering Member pursuant to
clause (i) of the immediately preceding sentence.

 

(c)                                  Deposits.

 

(i)                                     Within three (3) days (or, if the
Buy-Sell Price for any Responding Member is greater than $5,000,000, fifteen
(15) days) following the election or deemed election by any Responding Member to
sell its Membership Interests pursuant to Section 13.1(b), the Triggering Member
shall deliver into escrow to a nationally recognized title insurance company,
bank or trust company (which escrow agent will be selected by the Triggering
Member), to be held by the escrow holder pursuant to this Section 13.1, a cash
deposit in an amount equal to the Buy-Sell Deposit Amount.  If the Triggering
Member shall fail to deliver such deposit, then the Buy-Sell Notice shall be
deemed withdrawn and the rights and duties of the Members shall be as if the
Buy-Sell Notice had never been given, except that the Triggering Member shall
bear all costs and expenses resulting from the delivery and withdrawal of the
Buy-Sell Notice.

 

(ii)                                  As a condition to the effectiveness of the
Reply Notice in which a Responding Member elects to purchase the Triggering
Member’s Membership Interests pursuant to Section 13.1(b), such Responding
Member shall, within three (3) days (or, if the Buy-Sell Price for the
Triggering Member’s Membership Interest and the selling Responding Member’s
Membership Interest is greater than $5,000,000, fifteen (15) days) following
delivery of such election. deliver into escrow to a nationally recognized title
insurance company, bank or trust company (which escrow agent will be selected by
such Responding Member), to be held by the escrow holder pursuant to this
Section 13.1(c), a cash deposit in an amount equal to the Buy-Sell Deposit.  If
a Responding Member fails to deliver the Buy-Sell Deposit Amount, then such
Responding Member shall be deemed to have elected to sell its Membership
Interests pursuant to clause (i) of Section 13.1(b) above.

 

(iii)                               For purposes hereof, the “Buy-Sell Deposit
Amount” shall mean with respect to the Membership Interests of any Member, 10%
of the Buy-Sell Price for such Membership Interest.

 

(d)                                 Consummation of Buy-Sell; Default.

 

(i)                                     The purchase and sale of Membership
Interests pursuant to this Section 13.1  shall be closed on or before the
thirtieth (30th) day (or, if the Buy-Sell Price

 

42

--------------------------------------------------------------------------------


 

for the Membership Interests being sold is greater than $5,000,000, the sixtieth
(60th) day) following the election or deemed election of the Responding Member
pursuant to Section 13.1(c), as applicable.  In connection with any such sale by
a Member, (x) the selling Member and the purchasing Member shall enter into an
instrument of assignment in customary form that transfers the entire Membership
Interest of the selling Member to the purchasing Member, which instrument shall
include a representation from the selling Member that it is transferring the
Membership Interest free and clear of all liens, claims or other encumbrances,
(y) any transfer taxes and recording or documentary stamp taxes and similar
taxes and fees shall be an expense of and paid by the selling and purchasing
Member in accordance with their respective Percentage Interests and (z) each of
the selling Member and the purchasing Member shall otherwise be responsible for
its own out-of-pocket costs and expenses relating to such Transfer.

 

(ii)                                  If any Member is obligated under this
Section 13.1 to purchase the Membership Interest of any other Member and fails
to do so and the failure to purchase such Membership Interest is not caused by
the actions or inactions of the selling Member or the inability of the selling
Member to convey its Membership Interest to the purchasing Member free and clear
of all liens, claims and encumbrances, then in addition to any other remedies
available to it, the non-defaulting selling Member shall be entitled to retain,
as liquidated damages, the Buy-Sell Deposit Amount delivered to it as a deposit
by the defaulting purchasing Member under Section 13.1(d)(i), it being agreed
that the amount represents a fair and equitable estimate of the damages to be
suffered by the non-defaulting Member in those circumstances and that actual
damages would be highly impracticable to determine.

 

(iii)                               If a Member is obligated under this
Section 13 to sell its Membership Interest to any other Member and fails to do
so and the failure to sell such Membership Interest is not caused by the actions
or inactions of the purchasing Member, then (in addition to having any other
rights and remedies available at law or in equity to the non-defaulting
purchasing Member(s)) (w) the defaulting selling Member shall return to the
non-defaulting purchasing Member the Buy-Sell Deposit Amount delivered to it as
a deposit by the defaulting Member under Section 13.1(c), (x) the purchasing
Member shall have the right to seek any remedies available to it at law or in
equity, including, without limitation, specific performance, in respect of such
default (and to collect from the selling Member the costs incurred in seeking
such remedies), and (y) the purchasing Member shall have the right to execute
and deliver, on behalf of the selling Member, all documents necessary to
transfer the Membership Interest from the selling Member to the purchasing
Member and the selling Member hereby irrevocably constitutes and appoints the
purchasing Member as the selling Member’s true and lawful attorney-in-fact,
coupled with an interest, to execute and to deliver for and on the selling
Member’s behalf, all such documents.

 

(iv)                              If any Member is obligated under this
Section 13.1 to purchase the Membership Interests of any other Member, such
Member shall (x) obtain any required consents of lenders with respect to any
Indebtedness of the Company or any Subsidiary and releases of the selling
Member(s) and its Affiliates from any Guaranty delivered by any of the foregoing
to such lenders or (y) otherwise repay or defease such Indebtedness

 

43

--------------------------------------------------------------------------------


 

in full simultaneously upon the closing of the purchase pursuant to this
Section 13.1.  The failure to obtain any lender consent shall be deemed a
default by the purchasing Member(s) of its obligations under this Section 13.1
and shall entitle the non-defaulting Member(s) to the remedies set forth in
clause (ii) above.

 

(e)                                  Designee.  Any Member acquiring the
Membership Interest of another Member pursuant to this Section 13.1 may
designate another Person to acquire such Membership Interest.

 

(f)                                   Exclusion.  No Member shall be entitled to
deliver a Buy-Sell Notice at any time when the buy-sell procedures set forth in
Section 13.1 are continuing in respect of another Buy-Sell Notice.

 

SECTION 14.  GENERAL CONTRACT PROVISIONS

 

14.1                        Governing Law.  This Agreement shall be governed by
and construed in accordance with the substantive laws of the State of Texas, and
not in accordance with any conflict-of-law provisions that would apply the law
of a different jurisdiction.

 

14.2                        Savings Clause.  If any provision of this Agreement
shall be held to be invalid and unenforceable, the remainder of this Agreement,
or the application of such provision to Persons or circumstances other than
those as to which it is held invalid, shall not be affected thereby.

 

14.3                        Attorney Fees and Costs.  If action becomes
necessary in connection with this Agreement or any rights arising therefrom or
thereunder, or to recover damages for breach of any terms of this Agreement, or
to obtain injunctive or other equitable relief, the prevailing party in such
action shall be entitled to recover reasonable attorney fees and costs incurred
in such action, whether at trial, on appeal, or in any arbitration or bankruptcy
proceeding.

 

14.4                        Counterparts.  This Agreement may be executed
manually or by facsimile in any number of counterparts and by different parties
hereto on separate counterparts, each of which counterparts, when so executed
and delivered, shall be deemed an original and all of which counterparts, taken
together, shall constitute but one and the same agreement.  Duplicates of the
same signature page or pages with the original signatures on different pages may
be attached to the original Agreement without affecting the validity thereof or
the liability of the Members.

 

14.5                        Successors and Assigns.  Each and all of the
covenants, terms, provisions and agreements herein contained shall be binding
upon and inure to the benefit of the parties hereto and, to the extent permitted
by this Agreement, their respective heirs, legal representatives, successors and
permitted assigns.

 

14.6                        Notices.

 

(a)                                 Any and all notices, requests, demands,
consents and other communications required or permitted under this Agreement
shall be in writing, signed by or on behalf of the party by which given, and
shall be considered to have been duly given when (i) delivered by hand,
(ii) sent by telecopier (with receipt confirmed), provided that a copy is mailed
(on the same date) by certified or registered mail, return receipt requested,
postage prepaid, or (iii) received by the

 

44

--------------------------------------------------------------------------------


 

addressee, if sent by Express Mail, Federal Express or other reputable express
delivery service (receipt requested), or by first class certified or registered
mail, return receipt requested, postage prepaid, in each case to the party for
which intended at its address set forth below (or to such other addresses and
telecopier numbers as a party may from time to time designate as to itself by
notice similarly given to the other parties in accordance with this
Section 14.6):

 

If to the HTH Member:

 

Hilltop Investments I LLC
2323 Victory Avenue
Suite 1400
Dallas, Texas 75219
Attention: Corey G. Prestidge
Telephone: (214) 525-4647
Facsimile: (214) 580-5722
Email: cprestidge@hilltop-holdings.com

 

 

 

If to the Diamond Member:

 

Diamond Ground, LLC
200 Crescent Court, Suite 1350
Attention: Gary Shultz
Telephone: (214) 871-5938
Facsimile: (214) 871-5199

 

 

Email: gshultz@diamond-a.com

 

A notice of change of address shall not be deemed given until received by the
addressee.

 

14.7                        Rights and Remedies Cumulative.  Except as otherwise
expressly provided herein, the rights and remedies provided by this Agreement
are cumulative and the use of any one right or remedy by any party shall not
preclude or waive the right to use any or all other remedies, and said rights
and remedies are given in addition to any other rights the parties may have by
law, statute, ordinance or otherwise.

 

14.8                        Waivers.  The failure of any party to seek redress
for violation of, or to insist upon the strict performance of, any covenant or
condition of this Agreement shall not prevent a subsequent act that would have
originally constituted a violation from having the effect of an original
violation.  Any waiver shall be in writing and signed by the party against whom
the waiver is effective.

 

14.9                        Amendments.  This Agreement may only be amended by a
written instrument executed by all of the Members.  Any other attempt to amend
any of the terms of this Agreement will be null and void and of no force or
effect.

 

45

--------------------------------------------------------------------------------


 

14.10                 Entire Agreement.  This Agreement constitutes the entire
agreement of the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements with respect to the same subject matter, whether
oral or written.

 

14.11                 No Third Party Beneficiary.  Notwithstanding any contrary
provisions of the Act, except as otherwise expressly provided herein, the
provisions of this Agreement are not intended to be relied upon by and are not
for the benefit of any other Person (other than a Member in its capacity as
such) to whom any debts, liabilities or obligations are at any time owed by (or
who otherwise has any claim against) the Company or any of its Subsidiaries, any
of the Members or any Indemnified Person; and no such creditor or other Person
shall obtain any right under any of the provisions or shall by reason of any of
such provisions make any claim in respect of any debt, liability or obligation
(or otherwise) against the Company or any of its Subsidiaries or any of the
Members; except that the Persons who are expressly entitled to indemnification
from the Company pursuant to the terms hereof are intended third party
beneficiaries of this Agreement, but this Agreement may be amended or terminated
without their consent or approval.

 

14.12                 Further Assurances.  Each party to this Agreement agrees
to execute, acknowledge, deliver, file and record such further certificates,
amendments, instruments and documents, and to do all such other acts and things,
as may be required by law or as may be necessary or advisable to carry out the
intent and purpose of this Agreement.

 

14.13                 Partition.  The Members hereby agree that no Member or any
successor-in-interest to any Member shall have the right to have the property of
the Company partitioned, or to file a complaint or institute any proceeding at
law or in equity to have the property of the Company partitioned, and each
Member, on behalf of himself, his successors, representatives, heirs and
assigns, hereby waives any such right.

 

14.14                 Maintenance as a Separate Entity.  The Company shall
maintain books and records and bank accounts separate from those of its
Affiliates; shall at all times hold itself out to the public as a legal entity
separate and distinct from any of its Affiliates (including in its operating
activities, in entering into any contract, in preparing its financial
statements, and on its stationery and any signs it posts), and shall cause its
Affiliates to do the same and to conduct business with it on an arm’s-length
basis; shall not commingle its assets with assets of any of its Affiliates;
shall not guarantee any obligation of any of its Affiliates; and shall keep
minutes of all meetings of the Members.

 

14.15                 Arbitration.

 

(a)                                 Arbitration is the exclusive method for
resolution of any claims or disputes arising out of, or in connection with, this
Agreement or the business or affairs of the Company or any of its Subsidiaries,
and the determination of the arbitrators will be final and binding (except to
the extent there exist grounds for vacation of an award under applicable
arbitration statutes) on the Members.

 

(i)                                     The parties agree that they will give
conclusive effect to the arbitrators’ determination and award and that judgment
thereon may be entered in any court having jurisdiction.

 

46

--------------------------------------------------------------------------------


 

(ii)                                  The American Arbitration Association (the
“AAA”) Commercial Arbitration Rules will apply to any proceedings commenced
under this Section 14.15.

 

(iii)                               The arbitrators may issue awards for
compensatory damages and/or equitable remedies (including injunctive relief and
specific performance) only, and may not, and will have no power to, award
indirect, consequential, or punitive damages.

 

(iv)                              The parties waive any claim for, and the
arbitrators will have no power to award, damages for defamation, negligent or
intentional infliction of emotional distress, or similar torts based on harm to
one’s reputation or emotional or mental condition.

 

(v)                                 The arbitrators may award the prevailing
party its attorneys’ fees and other costs incurred in connection with the
proceeding.  If any party fails to appear at any properly noticed arbitration
proceeding, an award may be entered against that party by default or otherwise,
notwithstanding such failure to appear.

 

(b)                                 The number of arbitrators will be three,
each of whom will be disinterested in the dispute or controversy and impartial
with respect to all parties hereto.  A Member must commence arbitration by
serving a demand for arbitration on the other Members and the AAA.  The
initiating Member (“Claimant”) must appoint an arbitrator within 10 Business
Days of the demand.  The respondent(s), collectively, must appoint an arbitrator
within 10 Business Days of the appointment of an arbitrator by the Claimant. 
The third arbitrator will be appointed by both arbitrators within ten
(10) Business Days of appointment of the second arbitrator.  If they cannot
agree, the AAA will appoint the third arbitrator.

 

(c)                                  The place of arbitration will be Dallas,
Texas.  The arbitration will be conducted in the English language.  The
arbitrators shall decide the dispute in accordance with the law of Texas.  To
the fullest extent permitted by law, they shall apply the Commercial Arbitration
Rules of the AAA, except to the extent that such rules conflict with the
provisions of this Section 14.15, in which event the provisions of this
Section 14.15 control.  The arbitration provisions contained herein are
self-executing and will remain in full force and effect after expiration or
termination of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

47

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 

 

MEMBERS:

 

 

 

HILLTOP INVESTMENTS I LLC

 

a Delaware limited liability company

 

 

 

 

By:

Hilltop Holdings Inc.,

 

 

a Maryland corporation,

 

 

its sole member

 

 

 

 

 

 

 

 

By:

/s/ COREY PRESTIDGE

 

 

Name:

Corey Prestidge

 

 

Title:

Executive Vice President and

 

 

 

General Counsel

 

 

 

 

 

 

 

 

 

DIAMOND GROUND, LLC,

 

a Texas limited liability company

 

z

 

By:

/s/ GARY SHULTZ

 

Name:

Gary Shultz

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTERESTS

 

This ASSIGNMENT AND ASSUMPTION OF MEMBERSHIP INTERESTS, dated as of
[           ], 20[  ] (this “Assignment”), is entered into by and among
[                ], a [                ] (“Assignor”), and [                ], a
[                ] (“Assignee 1”), [                ], a [                ]
(“Assignee 2”) and [                ], a [                ] (“Assignee 3” and,
collectively with Assignee 1 and Assignee 2, the “Assignees”).

 

WITNESSETH:

 

WHEREAS, HTH DIAMOND HILLCREST LAND LLC (the “Company”) was formed pursuant to
the terms and provisions of that certain Limited Liability Company Agreement,
dated as of         , 2018 (as amended to date, the “Agreement”; capitalized
terms used but not defined herein shall have the meanings given such terms in
the Agreement), by and among Assignor, Assignee 1. Assignee 2 and Assignee 3,
the Certificate and the statutes and laws of the State of Texas relating to
limited liability companies, including the Act;

 

WHEREAS, (x) Assignor desires to assign, transfer and convey [   ]% of its
Membership Interest  in the Company (the “Assignee 1 Transferred Interests”) to
Assignee 1, Assignor desires to assign, transfer and convey [   ]% of its
Membership Interest in the Company (the “Assignee 2 Transferred Interests”) to
Assignee 2 and Assignor desires to assign, transfer and convey [   ]% of its
Membership Interest in the Company (the “Assignee 3 Transferred Interests” and,
collectively with the Assignee 1 Transferred Interests and the Assignee 2
Transferred Interests, the “Transferred Interests”) to Assignee 3 and
(y) Assignor desires to withdraw from the Company as a member of the Company;
and

 

WHEREAS, Assignee 1 desires to purchase the Assignee 1 Transferred Interests
from Assignor, Assignee 2 desires to purchase the Assignee 2 Transferred
Interests from Assignor and Assignee 3 desires to purchase the Assignee 3
Transferred Interests from Assignor.

 

NOW, THEREFORE, the undersigned, in consideration of the premises, covenants and
agreements contained herein, do hereby agree as follows:

 

1.                                      Assignments.

 

(a)                                 For value received, the receipt and
sufficiency of which is hereby acknowledged, upon the execution of this
Assignment by the parties hereto and the funding of the purchase price by
Assignee 1 to Assignor in the amount of $[           ], Assignor does hereby
assign, transfer and convey the Assignee 1 Transferred Interests to Assignee 1.

 

--------------------------------------------------------------------------------


 

(b)                                 For value received, the receipt and
sufficiency of which is hereby acknowledged, upon the execution of this
Assignment by the parties hereto and the funding of the purchase price by
Assignee 2 to Assignor in the amount of $[           ], Assignor does hereby
assign, transfer and convey the Assignee 2 Transferred Interests to Assignee 2.

 

(c)                                  For value received, the receipt and
sufficiency of which is hereby acknowledged, upon the execution of this
Assignment by the parties hereto and the funding of the purchase price by
Assignee 3 to Assignor in the amount of $[           ], Assignor does hereby
assign, transfer and convey the Assignee 3 Transferred Interests to Assignee 3.

 

2.                                      Assumptions.

 

(a)                                 Assignee 1 hereby assumes all liabilities in
connection with the Assignee 1 Transferred Interests and shall hereby be
entitled to all benefits in respect of the Assignee 1 Transferred Interests.

 

(b)                                 Assignee 2 hereby assumes all liabilities in
connection with the Assignee 2 Transferred Interests and shall hereby be
entitled to all benefits in respect of the Assignee 2 Transferred Interests.

 

(c)                                  Assignee 3 hereby assumes all liabilities
in connection with the Assignee 3 Transferred Interests and shall hereby be
entitled to all benefits in respect of the Assignee 3 Transferred Interests.

 

3.                                      [Withdrawal.  Immediately following the
assignments made pursuant hereto, Assignor shall and does hereby withdraw from
the Company as a member of the Company, and shall thereupon cease to be a member
of the Company and to have or exercise any right or power as a member of the
Company, including any and all of its rights to appoint any Committee
Representatives to the Investment Committee of the Company (and Committee
Representatives theretofore appointed by the Assignor shall be deemed to have
immediately resigned).](1)

 

4.                                      Continuation of the Company.  The
parties hereto agree that the assignment of the Transferred Interests [and the
withdrawal of Assignor as a member of the Company](2) shall not dissolve the
Company and that the business of the Company shall continue.

 

5.                                      Representations and Warranties.

 

(a)                                 Assignor represents and warrants that as of
the date hereof, and prior to the transfers being made pursuant hereto, Assignor
is the sole and legal beneficial owner

 

--------------------------------------------------------------------------------

(1)              To be included if the Member is assigning 100% of its
Membership Interest.

(2)              To be included if the Member is assigning 100% of its
Membership Interest.

 

--------------------------------------------------------------------------------


 

of the Transferred Interests, free and clear of all pledges, security interests,
liens, charges and encumbrances of any kind or nature.

 

(b)                                 Assignor is duly organized, validly existing
and in good standing as a [           ] under the laws of the State of
[            ] and has the full right, power and authority to enter into this
Assignment, and to perform all of its obligations hereunder.

 

(c)                                  This Assignment has been duly and validly
executed and delivered by and on behalf of Assignor.

 

(d)                                 Neither the execution and delivery hereof,
nor the taking of any actions contemplated hereby, will conflict with or result
in a breach of any of the provisions of, or constitute a default, event of
default or event creating a right of acceleration, termination or cancellation
of any obligation under any instrument, note, mortgage, contract, judgment,
order, award, decree or other agreement or restriction to which Assignor is a
party, or by which Assignor is otherwise bound.

 

6.                                      Binding Effect.  This Assignment shall
be binding upon, and shall inure to the benefit of the parties hereto and their
respective successors and assigns.

 

7.                                      Execution in Counterparts.  This
Assignment may be executed (a) in counterparts, each of which shall be deemed an
original, but all which shall constitute one and the same instrument and (b) by
scanned e-mail, telecopy or other facsimile signature (which shall be deemed an
original for all purposes).

 

8.                                      Governing Law.  This Assignment shall be
governed by and construed in accordance with the laws of the State of Delaware.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed as of the day and year first-above written.

 

 

ASSIGNOR:

 

 

 

[                   ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ASSIGNEE 1:

 

 

 

[                   ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ASSIGNEE 2:

 

 

 

[                   ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ASSIGNEE 3:

 

 

 

[                   ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF MEMBER LOAN NOTE

 

PROMISSORY NOTE

 

$[·]

 

[·], 20[·]

 

FOR VALUE RECEIVED, the undersigned, [INSERT NAME OF THE DEBTOR MEMBER], a
[INSERT TYPE OF ENTITY] (the “Maker”), does hereby promise to pay to [INSERT
NAME OF FUNDING MEMBER], a [INSERT TYPE OF ENTITY] (the “Payee”), or its order,
at its offices in [·], or such other address as may be duly designated by the
holder of this Note, [·] ($[·]), with interest thereon at the rate equal to [·]
percent ([·]%) per annum.  The principal amount of the loan together with any
interest thereon is payable on the Maturity Date (as defined below).

 

“Business Day” means a day upon which banks in Texas are not authorized or
required by law to be closed.

 

“Maturity Date” means the earliest of the date on which (i) the final
liquidating distribution by the Company and (ii) any sale of the Maker’s
Interest is completed.

 

1.                                      Capitalized terms used but not defined
herein have the meaning set forth in the Limited Liability Company Agreement
(the “LLC Agreement”) of [    ] (the “Company”), dated as of [     ].

 

2.                                      Interest due on this Note is calculated
on the basis of a 360-day year for the actual number of days elapsed prior to
the Maturity Date and shall be compounded monthly.

 

3.                                      This Note evidences a Member Loan made
by Payee to Maker pursuant to Section 3.4 of the LLC Agreement.  This Note may
be prepaid at any time by the Maker in whole or in part at the election of the
Maker, in an amount equal to the outstanding principal amount thereof plus
accrued interest.

 

4.                                      The Maker hereby authorizes the Company
to (i) make any and all distributions that would otherwise be payable to the
Maker by the Company pursuant to Articles 7 and 11 of the LLC Agreement and
(ii) pay any and all proceeds which would otherwise be payable to the Maker
from, and upon the closing of, any sale of the Maker’s Interest in the Company,
directly to the Payee and any other Members that have made Member Loans to the
Maker (to be split among them pro rata in accordance with the relative amounts
of such Member Loans to the Maker) until such time as the obligations evidenced
by this Note have been paid in full.

 

5.                                      If the Maker fails to repay this Note on
the Maturity Date, the Maker shall reimburse the holder of this Note for all of
its costs and expenses incurred in enforcing this Note, including reasonable
attorneys’ fees and expenses.  The obligations of the Maker hereunder shall be
recourse only to the Maker’s Interest in the Company.

 

--------------------------------------------------------------------------------


 

6.                                      This Note may be discharged, terminated,
amended, supplemented or otherwise modified only by an instrument in writing
signed by the party against which enforcement of such discharge, termination or
modification is sought.

 

7.                                      To the fullest extent permitted by law,
the Maker hereby waives diligence, presentment, protest and demand, notice of
protest, dishonor and nonpayment of this Note and expressly agrees that, without
in any way affecting the liability of the Maker hereunder, the holder hereof may
extend the time for payment of any amount due hereunder, accept additional
security, release any party liable hereunder or any security now or hereafter
securing this Note, without in any other way affecting the liability and
obligation of the Maker or any other person.

 

8.                                      No failure by the holder hereof to
insist upon the strict performance of any term hereof or to exercise any right,
power or remedy consequent upon a breach thereof will constitute a waiver of any
such term or of any such breach.  No waiver of any breach will affect or alter
this Note, which will continue in full force and effect, nor will such waiver
affect or alter the rights of the holder hereof with respect to any other then
existing or subsequent breach.  The acceptance by the holder hereof of any
payment hereunder that is less than payment in full of all amounts due at the
time of such payment will not, without the express written consent of the holder
hereof:  (i) constitute a waiver of the right to exercise any of such holder’s
remedies at that time or at any subsequent time, (ii) constitute an accord and
satisfaction, or (iii) nullify any prior exercise of any remedy.

 

9.                                      No acceptance of a past due payment or
indulgences granted from time to time may be construed (i) as a novation of this
Note or as a reinstatement of the indebtedness evidenced hereby or as a waiver
of such right of acceleration or of the right of the holder hereof thereafter to
insist upon strict compliance with the terms of this Note, or (ii) to prevent
the exercise of such right of acceleration or any other right granted hereunder
or by law.

 

10.                               In case any one or more of the provisions of
this Note are determined to be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein will not in any way be affected or impaired thereby.

 

11.                               Nothing contained in this Note or elsewhere
may be deemed or construed to create a partnership or joint venture between the
holder hereof and the Maker or between the holder hereof and any other person,
or cause the holder hereof to be responsible in any way for the debts or
obligations of the Maker or any other person.

 

12.                               It is hereby expressly agreed that, if from
any circumstances whatsoever, fulfillment of any provision of this Note, at the
time performance of such provision will be due, violates any applicable usury
statute or any other law, then ipso facto such provision will be conformed to
comply with such statute or law.  In no event shall the Maker be bound to pay
for the use, forbearance or detention of the money lent pursuant hereto,
interest of more than the current legal limit; the right to demand any such
excess being hereby expressly waived by the holder hereof.

 

--------------------------------------------------------------------------------


 

13.                               THIS NOTE IS MADE UNDER AND IS TO BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF TEXAS,
WITHOUT REGARD TO ITS CHOICE-OF-LAW RULES.

 

14.                               Any legal action or proceeding with respect to
this Note may be brought in any state or federal court located in the State of
Texas.  By execution and delivery hereof, the Maker hereby accepts for itself
and in respect of property, generally and unconditionally, the jurisdiction of
the aforesaid courts.  Nothing herein, however, shall affect the right of the
holder hereof to commence legal proceedings or otherwise proceed against
Borrower in any other jurisdiction.

 

15.                               WITH RESPECT TO ANY SUCH LEGAL ACTION OR
PROCEEDING, THE MAKER HEREBY IRREVOCABLY WAIVES TRIAL BY JURY, AND THE MAKER
HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR
PROCEEDING IN SUCH JURISDICTIONS.  SERVICE OF PROCESS IN ANY SUCH ACTION OR
PROCEEDING MAY BE MADE BY THE PAYEE ON THE MAKER BY MAILING A COPY OF THE
SUMMONS AND ANY COMPLAINT TO THE MAKER, BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Maker has caused this instrument to be duly executed on
the date in the year first above written.

 

 

MAKER:

 

 

 

[INSERT NAME OF MAKER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Appraisal Procedure

 

If at the end of the 15-business day period specified in Section 9.5(d), there
is disagreement between the Members and the Defaulting Member on the fair market
value of the Defaulting Member’s Membership Interest under Section 9.5, the
following appraisal procedure shall apply:

 

1.                                      Either the Members or the Defaulting
Member (each, a “party”) may invoke this appraisal procedure by giving a notice
to the other party of the appointment of an appraiser.  The other party shall
have 10 business days after the notice of appointment of the first appraiser to
appoint an appraiser by notice to the first appointing party.  If the other
party fails to give a notice of appointment within such 10-day period, then the
other party shall lose its right to appoint an appraiser.

 

2.                                      No discounts shall be taken for any
reason, including without limitation discounts for minority interest and lack of
marketability.

 

3.                                      If only one appraiser is appointed in
accordance with the foregoing, the sole appraiser shall make a determination of
fair market value in writing and shall give notice to the Members and the
Defaulting Member of such determination.

 

4.                                      If two appraisers are appointed in a
timely manner, the two appraisers shall conduct such meetings as they may deem
appropriate, shall make their determination of fair market value in writing and
shall give notice to the Members and the Defaulting Member of such
determination.  If the two appraisers are unable to reach agreement on fair
market value within 30 days after the appointment of the second appraiser, each
appraiser shall notify the Members and the Defaulting Member of the
determination of fair market value made by such appraiser.  If the higher of the
two determinations is within 10% of the lower, then fair market value shall be
equal to the average of the two fair market values so determined.

 

5.                                      If the higher of the two determinations
is not within 10% of the lower and the parties do not themselves reach agreement
on fair market value within 10 business days after their receipt of both
determinations, either of the parties may, by notice to the two appraisers,
instruct the two appraisers to designate a third appraiser.  Within 10 business
days after any such instruction, the two appraisers shall make such appointment
and notify the Members and the Defaulting Member.

 

6.                                      If the two appraisers fail to appoint a
third appraiser within the specified period for appointment, then the Members
shall designate a third appraiser from a list of at least three potential
appraisers provided by the two appraisers within two business days after the end
of the 10-day period for agreement by the appraisers on fair market value.  If
the two appraisers do not agree on and provide such a list to the Members within
such period of two business days, the Members shall designate a third appraiser
from a separate list of at least three potential appraisers provided to the
Members by the appraiser appointed by the Defaulting Member or, if such
appraiser does not provided a separate list to the Members within such period of
two business days, from a separate list of at least three potential appraisers
provided to the Members by the appraiser appointed by the Members.

 

--------------------------------------------------------------------------------


 

7.                                      The third appraiser shall review the
written reports of the initial two appraisers and issue a written report
selecting one of the appraisals made as the fair market value of the Defaulting
Member’s Membership Interests within 30 days after appointment of the third
appraiser.

 

8.                                      Fair market value determined in
accordance with the provisions of this appraisal procedure shall be final and
binding for the intended purpose under the Agreement.

 

9.                                      All appraisers appointed in accordance
with this appraisal procedure shall be members of a recognized national
appraisal organization.  Each person acting as the appraiser (or, if the
appraiser is an appraisal firm, heading up the appraisal on behalf of the
appraisal firm) shall have had at least 10 years’ experience in the business of
appraising businesses of the Company’s type and size and, in addition, shall
have experience in the business then being conducted by the Company. 
Specifically, any appraiser shall be experienced in appraising real property and
real estate holding companies.

 

10.                               The Members and the Defaulting Member shall
each pay all fees and expenses of any appraiser appointed by the Members and the
Defaulting Member, applicable, and one-half of all fees and expenses of any
third appraiser.

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

DESCRIPTION OF THE PROPERTY

 

PROPERTY DESCRIPTION

 

Being a tract of land situated in the John Scurlock Survey, Abstract No. 1351,
City of University Park, Dallas County, Texas, being the same tract of land
described in a deed to SPC Hillcrest LP, recorded in Instrument Number
201500282785, Official Public Records, Dallas County, Texas, being the same
tract of land described in City Ordinance No. 18-001, recorded in Instrument
Number 201800019205, Official Public Records, Dallas County, Texas, being all of
Lot 6R, Block 3, University Park Addition, an addition to The City of University
Park, according to the plat recorded in Instrument No. 201800049372, Official
Public Records, Dallas County, Texas,  and being more particularly described as
follows:

 

BEGINNING at a MAG nail found at the intersection of the south line of Daniel
Avenue (variable width right-of-way) and the west line of Hillcrest Avenue (100’
right-of-way) for the northeast corner of said Lot 6R;

 

THENCE South 00° 24’ 47” East, along the west line of said Hillcrest Avenue, a
distance of 150.00 feet to a chiseled “X” in concrete found at the intersection
of the west line of said Hillcrest Avenue and the north line of Haynie Avenue
(50’ right-of-way) for the southeast corner of said Lot 6R;

 

THENCE South 89° 16’ 53” West, along the north line of said Haynie Avenue,
passing the southeast corner of said City Ordinance No. 18-001 at 180.00 feet,
passing the southwest corner of said City Ordinance No. 18-001 at 195.00 feet,
and continuing for a total distance of 488.60 feet to a 1/2” iron rod with
yellow plastic cap stamped “RLG INC” found for the southwest corner of said Lot
6R and the southeast corner of Lot 4R of said addition, from which a 1/2” iron
rod with yellow plastic cap stamped “RLG INC” found bears South 89° 16’ 53”
West, a distance of 150.00 feet for the southwest corner of said Lot 4R and the
southeast corner of Lot 3, Block 3 of University Park Addition, an addition to
the City of University Park, according to the plat filed of record in Volume 2,
Page 6, Map Records, Dallas County, Texas.

 

THENCE North 00° 43’ 07” West, departing the north line of said Haynie Avenue,
and along the common line between said Lot 6R and said Lot 4R, a distance of
150.00 feet to a chiseled “X” in concrete found on the south line of said Daniel
Avenue for the northwest corner of said Lot 6R and the northeast corner of said
Lot 4R, from which a chiseled “X” in concrete found bears South 89° 16’ 53”
West, a distance of 150.00 feet for the northwest corner of said Lot 4R and the
northeast corner of said Lot 3;

 

THENCE North 89° 16’ 53” East, along the south line of Daniel Avenue, passing
the northwest corner of said City Ordinance No. 18-001 at 294.40 feet, passing
the northeast corner of said City Ordinance No. 18-001 at 309.40 feet and
continuing for a total distance of 489.40 feet to the POINT OF BEGINNING,
containing 73,350 square feet or 1.6893 acres of land, more or less AND ALSO
KNOWN AS:

 

BEING all of Lot 6R, Block 3, UNIVERSITY PARK ADDITION, an Addition to the City
of University Park, according to the plat recorded in Instrument
No. 201800049372, Official Public Records, Dallas County, Texas.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.1

 

NAMES AND ADDRESSES OF INITIAL MEMBERS

 

Diamond Ground, LLC

200 Crescent Court, Suite 1350

Dallas, Texas 75201

 

Hilltop Investments I LLC

2323 Victory Avenue, Suite 1400

Dallas, Texas 75219

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.3

 

INITIAL CONTRIBUTIONS AND PERCENTAGE INTERESTS

 

 

 

CURRENT
CONTRIBUTION

 

PERCENTAGE
INTERESTS

 

 

 

 

 

 

 

HILLTOP INVESTMENTS I LLC

 

$

19,250,000.00

 

50.00

%

 

 

 

 

 

 

DIAMOND GROUND, LLC

 

$

19,250,000.00

 

50.00

%

 

--------------------------------------------------------------------------------